As filed with the Securities and Exchange Commission on January 5, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03802 NEUBERGER BERMAN INCOME FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Income Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders. Neuberger Berman Income Funds Investor Class Shares Class A Shares Trust Class Shares Class C Shares Institutional Class Shares Class R3 Shares Core Bond Fund Municipal Intermediate Bond Fund Floating Rate Income Fund Short Duration Bond Fund High Income Bond Fund Strategic Income Fund Annual Report October 31, 2011 Contents THE FUNDS President's Letter 1 PORTFOLIO COMMENTARY Core Bond Fund 2 Floating Rate Income Fund 5 High Income Bond Fund 8 Municipal Intermediate Bond Fund 11 Short Duration Bond Fund 14 Strategic Income Fund 17 FUND EXPENSE INFORMATION 25 SCHEDULE OF INVESTMENTS Core Bond Fund 27 Floating Rate Income Fund 33 High Income Bond Fund 40 Municipal Intermediate Bond Fund 49 Short Duration Bond Fund 54 Strategic Income Fund 58 FINANCIAL STATEMENTS 90 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2011 Neuberger Berman Management LLC. All rights reserved. FINANCIAL HIGHLIGHTS (ALL CLASSES)/PER SHARE DATA Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Short Duration Bond Fund Strategic Income Fund Reports of Independent Registered Public Accounting Firms Directory Trustees and Officers Proxy Voting Policies and Procedures Quarterly Portfolio Schedule Notice to Shareholders Board Consideration of the Management and Sub-Advisory Agreements The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2011 Neuberger Berman Management LLC. All rights reserved. President's Letter (Unaudited) Dear Fellow Shareholder, The fixed income market was often driven by macro factors that caused investor sentiment to shift during the 12 months ended October 31, 2011. This, in turn, triggered periods of heightened volatility and mixed results for non-Treasury securities. Despite several flights to quality, Treasury yields rose and non-Treasury securities generated solid results over the first half of the reporting period. Fundamentals for non-Treasuries did not meaningfully change during the second half of the period, as the economy continued to expand, corporate balance sheets were generally flush with cash and profits remained strong. However, this was overshadowed at times by concerns regarding the global economy, the ongoing European sovereign debt crisis and the downgrade of U.S. debt by Standard & Poor's. Collectively, this sparked risk aversion as investors sold non-Treasuries in favor of the safety of U.S. government securities. At one point in September 2011, the yield on the 10-year Treasury fell to a level not seen since the 1940s. All told, Treasury yields moved lower over the 12 months ended October 31, 2011. While non-Treasuries produced positive results over that period, they generally lagged equal duration Treasuries. Overall, our Fixed Income Funds were overweighted in non-Treasuries. This was largely beneficial during the first half of the fiscal year given spread tightening (the difference in yield between Treasuries and other securities). However, the aforementioned macro issues caused this strategy to produce mixed results during the second half of the fiscal year. Looking ahead, we anticipate growth to remain modest, but positive, as the economy adjusts to tighter fiscal conditions. Easy monetary conditions, ample liquidity and stronger balance sheets for both consumers and corporations should, in our view, provide an improved environment for consumer spending and, thus, U.S. growth. Given our expectations for the economy, relatively benign inflation and generally positive underlying fundamentals, we continue to favor certain non-Treasury securities. That being said, the financial markets could experience periods of volatility given the uncertain macro environment. However, with the Federal Reserve vowing to keep short term interest rates anchored at a historically low range between zero and 0.25% until mid-2013, we believe that investor demand for non-Treasuries will generally be strong. We also anticipate overall solid demand for tax-free bonds given their relatively attractive yields. Thank you for your continued support and trust. We look forward to continue serving your investment needs in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Mutual Funds 1 Core Bond Fund Commentary (Unaudited) Neuberger Berman Core Bond Fund Institutional Class generated a 4.82% total return for the 12 months ended October 31, 2011 and underperformed its benchmark, the Barclays Capital U.S. Aggregate Index, which provided a 5.00% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The fixed income market experienced periods of heightened volatility during the reporting period. These were often triggered by macro events, such as the sovereign debt crisis in Europe, Standard & Poor's downgrade of U.S. debt, natural disasters and geopolitical unrest. During the spikes in market volatility, investors typically sought refuge in Treasury securities. However, increased risk aversion was often quickly replaced with renewed risk appetite as investors looked for ways to generate incremental yield in the low interest rate environment. Overall, non-Treasury securities generated solid returns during the reporting period, but many sectors lagged equal-duration Treasuries. While the Fund benefited from an overweight in non-Treasuries during the first half of the Fund's fiscal year, this positioning produced mixed results as the reporting period progressed. A portion of the Fund's non-Treasury gains were negated in August and September 2011, as concerns regarding a double-dip recession and the escalating European debt crisis caused credit spreads (the difference in yield between Treasuries and other bond sectors) to widen. For the 12-month period as a whole, the Fund's investment grade corporate bonds detracted from results. In particular, the Fund's overweight to the financials subsector and lower-rated industries were not rewarded. Additive to performance was the Fund's exposure to commercial mortgage-backed securities (CMBS), as their spreads narrowed during the 12-month reporting period. The Fund's allocation to Treasury Inflation Protected Securities (TIPS) also contributed to performance. They were supported by periods of increased inflation expectations and the flight to quality that occurred during the second half of the reporting period. A number of adjustments were made to the portfolio during the reporting period. The Fund's allocation to U.S. government agency mortgages was increased as we found them to be attractively valued. While we maintained an overweight to the investment grade corporate bond sector, we pared our exposure given macro uncertainties. The Fund sold Treasury futures during the reporting period to assist in managing its duration positioning, which detracted slightly from returns. Looking ahead, we believe the economy will avert a recession. However, given ongoing headwinds, such as elevated unemployment and weakness in the housing market, growth could remain modest. We anticipate maintaining our overweight exposure to non-Treasuries given our expectations for continued economic growth, benign inflation and solid investor demand. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 2 Core Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NCRIX Institutional Class NCRLX Class A NCRAX Class C NCRCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS3,10 Inception Average Annual Total Return Ended 10/31/2011 Date 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 02/01/1997 % Institutional Class 10/01/1995 % Class A15 12/20/2007 % Class C15 12/20/2007 % With Sales Charge Class A15 -0.10 % Class C15 % Index Barclays Capital U.S. Aggregate Index13,14 % Performance data quoted represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended October 31, 2011, the 30-day SEC yield was 2.07%, 2.47%, 1.98% and 1.32% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 2.00%, 2.40%, 1.92% and 1.26% for Investor Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns may have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal 2010 were 1.21%, 0.72%, 1.11% and 1.86% for Investor Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements, if any). The expense ratios net of waivers and/or reimbursements were 0.87%, 0.47%, 0.87% and 1.62% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2021 for Investor Class, Institutional Class, Class A and Class C shares. Absent these caps, returns may have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. The results shown in the table do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. 3 Core Bond Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years or, if the Fund has operated for less than 10 fiscal years, since the Fund's inception. The graph is based on the Fund's Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see the Performance Highlights table on the previous page). The graph also shows how a broad-based market index and, if applicable, a more narrowly-based index performed over the same period. The index results have not been reduced to reflect any fees or expenses. The results shown in the graph include the reinvestment of income dividends and distributions, but do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 4 Floating Rate Income Fund Commentary (Unaudited) Neuberger Berman Floating Rate Income Fund Institutional Class generated a 3.16% total return for the 12 months ended October 31, 2011 and outperformed its benchmark, the S&P/LSTA Leveraged Loan Index, which provided a 3.12% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) During the Fund's fiscal year, the performance of the floating rate bank loan market, not unlike other markets, was quite volatile. Throughout the reporting period, there were several occasions of robust investor risk appetite, followed by periods of increased risk aversion. The unusually high level of volatility in the floating rate loan market was, typically, not due to underlying fundamentals, but rather to investor emotions and macro events, such as fears of a double-dip recession and the sovereign debt crisis in Europe. In fact, fundamentals in the market remained quite strong, as corporate earnings were generally solid, corporate balance sheets were often flush with cash, and floating rate loan defaults declined. During the reporting period, the default rate among the securities in the benchmark fell from approximately 2.3% to 0.3%. Higher-quality securities outperformed their lower-quality counterparts. For the 12 months ended October 31, 2011, BB rated securities in the index gained 3.56% and CCC rated securities rose 2.90%. The Fund continued to allocate a portion of its assets to non-floating rate securities. We have the flexibility to allocate up to 20% of the portfolio in these securities, usually fixed-rate senior secured bonds, as they may help the Fund generate incremental yield. The Fund's non-floating rate allocation was approximately 15% midway through the reporting period. We started reducing this allocation in August 2011 and ended the fiscal year at approximately 8% of total net assets. This adjustment was made when floating rate loan yields became more attractive on a relative basis as their rates moved higher when investor risk aversion increased. We continued to actively participate in the new issuance market. For much of the period, we emphasized securities in the primary rather than the secondary bank loan market due to the former's higher current yields. However, during the second half of the period we increased our purchases in the secondary market as those yields became increasingly attractive and the primary market saw limited issuance. Throughout the Fund's fiscal year, the portfolio was overweighted in single B rated securities and underweighted in BB and CCC rated securities relative to the benchmark. We thought this positioning was appropriate given the solid fundamental environment and certain company-specific concerns we had regarding CCC rated issuers. Overall, the Fund's B rated overweight benefited performance. From a sector perspective, security selection in publishing, business equipment and financials was the largest contributor to performance. In contrast, an overweight in radio and television, coupled with security selection in autos and gaming, detracted the most from results. Looking ahead, we continue to have a positive outlook for the floating rate loan market. As we saw during the reporting period, the market is not immune to macro events. However, over the longer-term, we feel that fundamentals, which we view generally as being positive, will support floating rate loan prices. Despite recent moderating economic growth, corporate profits have remained solid, balance sheets are often cash-rich and default rates have remained well below their annual 4% average. Furthermore, we believe that the U.S. economy has enough momentum to avert a recession. We also feel that supply and demand for bank loans technicals is largely balanced. However, with the Federal Reserve vowing to keep short-term rates at a historically low range until at least mid-2013, overall demand for higher yielding floating rate loans should, in our view, be solid as investors search for income and securities with defensive characteristics. Sincerely, Stephen J. Casey, Ann H. Benjamin, Thomas P. O'Reilly and Joseph P. Lynch Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 5 Floating Rate Income Fund (Unaudited) TICKER SYMBOLS Institutional Class NFIIX Class A NFIAX Class C NFICX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Total % PERFORMANCE HIGHLIGHTS6 Inception Average Annual Total Return Ended 10/31/2011 Date 1 Year Life of Fund At NAV Institutional Class17 12/30/2009 % % Class A 12/29/2009 % % Class C17 12/30/2009 % % With Sales Charge Class A -1.59 % % Class C17 % % Index S&P/LSTA Leveraged Loan Index13,14 % % Performance data quoted represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended October 31, 2011, the 30-day SEC yield was 5.68%, 5.08% and 4.58% for Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 5.59%, 4.99% and 4.42% for Institutional Class, Class A and Class C shares, respectively, and average annual returns may have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.66%, 2.04% and 3.19% for Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements, if any). The expense ratios net of waivers and/or reimbursements were 0.71%, 1.08% and 1.83% for Institutional Class, Class A and Class C, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Institutional Class shares and through 10/31/2021 for Class A and Class C shares. Absent these caps, returns may have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. The results shown in the table do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. 6 Floating Rate Income Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years or, if the Fund has operated for less than 10 fiscal years, since the Fund's inception. The graph is based on the Fund's Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see the Performance Highlights table on the previous page). The graph also shows how a broad-based market index and, if applicable, a more narrowly-based index performed over the same period. The index results have not been reduced to reflect any fees or expenses. The results shown in the graph include the reinvestment of income dividends and distributions, but do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 7 High Income Bond Fund Commentary (Unaudited) Neuberger Berman High Income Bond Fund Investor Class generated a 3.09% total return for the 12 months ended October 31, 2011 and lagged its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which provided a 4.82% return for the period. The Fund also underperformed its previous benchmark, the Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index, which returned 5.16% for the period. (Performance for all share classes is provided in the table immediately following this letter.) The high yield market experienced periods of heightened volatility during the Fund's fiscal year. There were several occasions of robust investor risk appetite, followed by periods of increased risk aversion. These gyrations were typically not due to underlying fundamentals, but rather to investor emotions and macro events, such as fears of a double-dip recession and the sovereign debt crisis in Europe. In fact, credit fundamentals in the market remained quite strong, as corporate earnings were generally solid, corporate balance sheets were often flush with cash and high yield defaults declined (according to JPMorgan, the high yield default rate fell from approximately 2.4% to 1.0% during the reporting period). Overall, the high yield market generated a positive return during the reporting period, but lagged equal-duration Treasuries. Higher-quality securities outperformed their lower-quality counterparts. For the 12 months ended October 31, 2011, BB rated (rated higher) and CCC (a relatively low rating) rated securities in the benchmark returned 5.03% and 2.93%, respectively. For the Fund, underweight positions in banking and paper, along with security selection in packaging, provided the largest positive contributions to performance relative to the benchmark. In contrast, security selection in telecommunications, technology and broadcasting detracted the most from relative results. We made several adjustments to the portfolio during the Fund's fiscal year. At the beginning of the period, the Fund's overall credit quality was similar to that of its index. Following the December 2010 extension of the Bush-era tax cuts, we became more optimistic about the overall economy. Against this backdrop, we increased the Fund's exposure to CCC rated securities. We also increased our allocation to more cyclical sectors of the market, as we thought they would be beneficiaries of the ongoing economic expansion. Conversely, we pared the Fund's exposure to areas of the market that we felt had become less attractively valued. In August, however, expectations for the U.S. economy became bleaker and we took a number of actions to protect the portfolio. These included moving to an underweight in CCC rated securities and paring our exposure to those issuers who we thought might be more vulnerable in a weaker economic environment. We also shifted to an overweight position in higher quality BB rated securities. From a sector perspective, we cut back our exposure to more cyclical parts of the media, telecommunication and technology sectors, while increasing our allocation to more defensive industries, such as energy. Finally, we sold positions in issuers that we identified as having significant currency exposure to a weakening euro. Given the underlying fundamentals and current valuations, we have a positive outlook for the high yield market. From a fundamental perspective, despite moderating economic growth, corporate profits have generally been solid and leverage levels are manageable. Furthermore, in our view, most companies have significant liquidity on their balance sheets, which provides something of a cushion if economic growth weakens further. We also believe that implied default levels are overstated. In our opinion, the supply and demand for high income bonds is supportive. From a new supply perspective, by and large we think issuers will be opportunistic—not forced—borrowers, as they'll tap the market when rates are favorable. To a great extent, we expect new issuance to be driven by refinancing to extend maturities at attractive rates. We're also optimistic about investor demand. To be sure, the high yield market is not immune to macro issues, such as those that impacted the financial markets at times during the reporting period. However, when and if some of the clouds surrounding the economy and the crisis in Europe lift, we anticipate seeing generally solid demand, especially in light of the Federal Reserve's vow to keep short-term rates on hold until at least mid-2013. Sincerely, Ann H. Benjamin, Thomas P. O'Reilly and Russ Covode Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 8 High Income Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NHINX Institutional Class NHILX Class A NHIAX Class C NHICX Class R3 NHIRX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Ten Years or Greater Total % PERFORMANCE HIGHLIGHTS2,9 Inception Average Annual Total Return Ended 10/31/2011 Date 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 02/01/1992 % Institutional Class12 05/27/2009 % Class A12 05/27/2009 % Class C12 05/27/2009 % Class R312 05/27/2009 % With Sales Charge Class A12 -1.53 % Class C12 % Index Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index13,14 % % % N/A BofA Merrill Lynch U.S. High Yield Master II Constrained Index13,14 % % % N/A Performance data quoted represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. The Fund's broad-based index used for comparison purposes has been changed from Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index to the BofA Merrill Lynch U.S. High Yield Master II Constrained Index because the new index more closely resembles the characteristics for the Fund's investments. For the period ended October 31, 2011, the 30-day SEC yield was 6.35%, 6.41%, 5.87%, 5.36% and 5.85% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 6.35%, 6.41%, 5.87%, 5.38% and 5.81% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively, and average annual returns may have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 0.96%, 0.78%, 1.17%, 1.94% and 1.73% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively (prior to any fee waivers and/or expense reimbursements, if any). The expense ratios net of waivers and/or reimbursements were 0.96%, 0.76%, 1.13%, 1.88% and 1.38% for Investor Class, Institutional Class, Class A, Class C and Class R3 shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Investor Class, Institutional Class, Class A, Class C and Class R3 shares. Absent these caps, returns may have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. The results shown in the table do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. 9 High Income Bond Fund (Unaudited) COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal years or, if the Fund has operated for less than 10 fiscal years, since the Fund's inception. The graph is based on the Fund's Investor Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see the Performance Highlights table on the previous page). The graph also shows how a broad-based market index and, if applicable, a more narrowly-based index performed over the same period. The index results have not been reduced to reflect any fees or expenses. The results shown in the graph include the reinvestment of income dividends and distributions, but do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 10 Municipal Intermediate Bond Fund Commentary (Unaudited) Neuberger Berman Municipal Intermediate Bond Fund Investor Class generated a 3.53% total return for the 12 months ended October 31, 2011 and lagged its benchmark, the Barclays Capital 7-Year General Obligation Index, which provided a 4.04% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) After posting very weak results during the first three months of the Fund's fiscal year, the municipal market then rebounded and generated positive returns during seven of the last nine months of the period. A number of issues caused the municipal market to initially perform poorly, including rising interest rates given expectations for improving economic growth, a large increase in issuance of Build America Bonds at the end of 2010, and weak demand due to fears of substantially higher municipal defaults. The municipal market then strengthened, as an increase in defaults never materialized, tax revenues increased and a number of states took actions to reduce spending and shore up their budgets. In addition, new issuance fell sharply and demand increased as investors were drawn to the relatively attractive yields offered by many municipal securities. The market also was a beneficiary of the flight to quality that occurred toward the end of the Fund's fiscal year. The Fund's duration and yield curve positioning produced mixed results during the reporting period. Having a modestly longer duration than that of its benchmark was a detractor from performance during the first half of the fiscal year as longer-term municipal securities lagged their shorter-term counterparts. However, the Fund's longer duration later enhanced its results given the declining interest rate environment in the second half of the period. In terms of the Fund's yield curve positioning, we utilized a barbell approach (investing in shorter and longer maturities). In contrast, the Fund's benchmark is concentrated in the six- to eight-year portion of the curve, which was among the best-performing portions of the municipal yield curve. The Fund's overall higher quality than that of the benchmark was rewarded in the 12- to 14-year portion of the municipal yield curve as higher quality bonds outperformed lower quality securities. This strategy was less successful in the two- to three-year portion of the yield curve where lower quality bonds outperformed. From a sector perspective, we continued to emphasize higher quality revenue and general obligation bonds that tend to perform relatively well during difficult economic environments. Having an underweight to lower quality tobacco bonds (municipal bonds secured by tobacco settlement payments) was a positive for results as they lagged the benchmark. We made minor adjustments to the portfolio during the reporting period. For example, we added to the Fund's allocation in high quality general obligation bonds in the seven to 13 year maturity range. Given the persistently low level of absolute yield available on the short end of the curve, the additional yield generated by these bonds was additive to the Fund's performance. While certain economic and credit challenges remain, we have a generally positive outlook for the municipal market. The municipal yield curve remains steep from a historical perspective and, in our view, supply could remain fairly muted in 2012. In addition, municipal bonds are attractively valued versus their U.S. Treasury counterparts. While a number of macro uncertainties could negatively impact investor sentiment at times, we anticipate demand to remain generally solid given what we feel will be a slow growth/low interest rate environment. While we do not anticipate a double-dip scenario, further economic softening or higher-than-expected inflation could impact the municipal market. Should the economy stumble, tax revenues would decline and this would put additional strains on municipalities that are still repairing their budgets following the lengthy recession. In terms of inflation, we anticipate it will be relatively benign. That being said, given the Federal Reserve's accommodative policies and the potential for a third round of quantitative easing, higher inflation and, by extension, higher interest rates, cannot be ruled out. Sincerely, James L. Iselin and S. Blake Miller Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 11 Municipal Intermediate Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NMUIX Institutional Class NMNLX Class A NMNAX Class C NMNCX PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) Arizona % California Colorado District of Columbia Florida Georgia Illinois Indiana Iowa Kansas Louisiana Maryland Massachusetts Michigan Minnesota Mississippi Missouri Nebraska Nevada New Jersey New Mexico New York North Carolina Ohio Oregon Pennsylvania Puerto Rico Rhode Island South Carolina Tennessee Texas Virginia Washington 4.6 Total % PERFORMANCE HIGHLIGHTS1,7,8 Inception Average Annual Total Return Ended 10/31/2011 Date 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 07/09/1987 % Institutional Class18 06/21/2010 % Class A18 06/21/2010 % Class C18 06/21/2010 % With Sales Charge Class A18 -1.13 % Class C18 % Index Barclays Capital 7-Year General Obligation Index13,14 % Performance data quoted represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended October 31, 2011, the 30-day SEC yield was 2.22%, 2.37%, 1.92% and 1.25% for Investor Class, Institutional Class, Class A and Class C shares, respectively. The tax-equivalent yield was 3.42%, 3.65%, 2.95% and 1.92% for Investor Class, Institutional Class, Class A and Class C shares, respectively, for an investor in the highest federal income tax bracket (35%). Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 2.02%, 2.15%, -2.75% and -0.06% for Investor Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns may have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.02%, 0.64%, 1.01% and 1.76% for Investor Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements, if any). The expense ratios net of waivers and/or reimbursements were 0.65%, 0.50%, 0.87% and 1.62% for the Investor Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Investor Class, Institutional Class, Class A and Class C shares. Absent these caps, returns may have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. The results shown in the table do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. 12 Municipal Intermediate Bond Fund (Unaudited) COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal years or, if the Fund has operated for less than 10 fiscal years, since the Fund's inception. The graph is based on the Fund's Investor Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see the Performance Highlights table on the previous page). The graph also shows how a broad-based market index and, if applicable, a more narrowly-based index performed over the same period. The index results have not been reduced to reflect any fees or expenses. The results shown in the graph include the reinvestment of income dividends and distributions, but do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 13 Short Duration Bond Fund Commentary (Unaudited) Neuberger Berman Short Duration Bond Fund Investor Class generated a 0.20% total return for the 12 months ended October 31, 2011 and underperformed its benchmark, the Barclays Capital 1-3 Year U.S. Government/Credit Index, which provided a 1.21% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The fixed income market experienced periods of heightened volatility during the reporting period. These were often triggered by macro events, such as the sovereign debt crisis in Europe, Standard & Poor's downgrade of U.S. debt, natural disasters and geopolitical unrest. During the spikes in market volatility, investors typically sought refuge in Treasury securities. However, increased risk aversion was often quickly replaced with renewed risk appetite as investors looked for ways to generate incremental yield in the low interest rate environment. Some non-Treasury securities generated solid returns during the reporting period, but many sectors lagged equal-duration Treasuries. While the Fund benefited from an overweight in non-Treasuries during the first half of the Fund's fiscal year, this positioning produced mixed results as the reporting period progressed. A large portion of the Fund's non-Treasury gains were given back in August and September 2011, as concerns regarding a double-dip recession and the escalating European debt crisis caused credit spreads (the difference in yield between Treasuries and other bond sectors) to widen. For the 12-month period as a whole, the Fund's non-agency mortgage-backed securities (MBS) and asset-backed securities detracted from results. Having a shorter duration than the benchmark was also a drag on results, as interest rates declined. On the upside, the Fund's exposure to commercial mortgage-backed securities (CMBS) was beneficial, as their spreads narrowed during the 12-month reporting period. The Fund's investment grade corporate bonds also contributed to performance, albeit to a lesser extent. A number of adjustments were made to the portfolio during the reporting period. We increased the Fund's exposures to CMBS, traditional asset-backed securities backed by auto loans and credit cards, U.S. government agency MBS and investment grade corporate bonds in the financial and industrial subsectors. We pared the Fund's allocation to Treasury securities. The Fund sold Treasury futures during the reporting period to assist in managing its duration positioning, which detracted slightly from returns. Looking ahead, we believe the economy will avert a recession. However, given ongoing headwinds, such as elevated unemployment and weakness in the housing market, growth could remain modest. We anticipate maintaining our overweight exposure to non-Treasuries given our expectations for continued economic growth, benign inflation and solid investor demand. Sincerely, Thomas Sontag, Michael Foster and Richard Grau Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 14 Short Duration Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NSBIX Trust Class NSBTX Institutional Class NSHLX Class A NSHAX Class C NSHCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities U.S. Government Agency Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets Total % PERFORMANCE HIGHLIGHTS5 Inception Average Annual Total Return Ended 10/31/2011 Date 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 06/09/1986 % Trust Class16 08/30/1993 % Institutional Class16 06/21/2010 % Class A16 06/21/2010 -0.10 % Class C16 06/21/2010 -0.84 % With Sales Charge Class A16 -2.62 % Class C16 -1.82 % Index Barclays Capital 1-3 Year U.S. Government/Credit Index13,14 % Performance data quoted represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. For the period ended October 31, 2011, the 30-day SEC yield was 1.86%, 1.76%, 2.04%, 1.67% and 0.95% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 1.53%, 1.28%, 1.64%, 0.33% and 0.49% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns may have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.28%, 1.49%, 0.78%, 1.15% and 1.90% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements, if any). The expense ratios net of waivers and/or reimbursements were 0.71%, 0.81%, 0.51%, 0.88% and 1.63% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Investor Class, Trust Class, Institutional Class, Class A and Class C shares. Absent these caps, returns may have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. The results shown in the table do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. 15 Short Duration Bond Fund (Unaudited) COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal years or, if the Fund has operated for less than 10 fiscal years, since the Fund's inception. The graph is based on the Fund's Investor Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see the Performance Highlights table on the previous page). The graph also shows how a broad-based market index and, if applicable, a more narrowly-based index performed over the same period. The index results have not been reduced to reflect any fees or expenses. The results shown in the graph include the reinvestment of income dividends and distributions, but do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 16 Strategic Income Fund Commentary (Unaudited) Neuberger Berman Strategic Income Fund Institutional Class generated a 3.96% total return for the 12 months ended October 31, 2011 and underperformed its benchmark, the Barclays Capital U.S. Aggregate Index, which provided a 5.00% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The fixed income market experienced periods of heightened volatility during the reporting period. These were often triggered by macro events, such as the sovereign debt crisis in Europe, Standard & Poor's downgrade of U.S. debt, natural disasters and geopolitical unrest. During the spikes in market volatility, investors typically sought refuge in Treasury securities. However, increased risk aversion was often quickly replaced with renewed risk appetite as investors looked for ways to generate incremental yield in the low interest rate environment. Overall, non-Treasury securities generated solid returns during the reporting period, but many sectors lagged equal-duration Treasuries. While the Fund benefited from an overweight in non-Treasuries during the first half of the Fund's fiscal year, this positioning produced mixed results as the reporting period progressed. A portion of the Fund's non-Treasury gains were negated in August and September 2011, as concerns regarding a double-dip recession and the escalating European debt crisis caused credit spreads (the difference in yield between Treasuries and other bond sectors) to widen. For the 12-month period as a whole, the Fund's investment grade corporate bonds detracted from results. In particular, the Fund's overweight to the financials subsector and lower-rated industries were not rewarded. The Fund's non-agency mortgage-backed securities (MBS) exposure hurt performance. Additive to results, however, were the Fund's exposures to high yield bonds, emerging market debt and commercial mortgage-backed securities (CMBS), as their spreads narrowed during the 12-month reporting period. A number of adjustments were made to the portfolio during the reporting period. We shortened the Fund's duration as we believed that interest rates were unsustainably low. The Fund's allocation to non-agency MBS was increased as we found them to be attractively valued. To further diversify the Fund's below investment-grade exposure, we pared its allocation to high yield bonds and increased its holding of bank loans. The Fund sold Treasury futures during the reporting period to assist in managing its duration positioning, which detracted slightly from returns. Looking ahead, we believe the economy will avert a recession. However, given ongoing headwinds, such as elevated unemployment and weakness in the housing market, growth will likely remain modest. We anticipate maintaining our overweight exposure to non-Treasuries given our expectations for continued economic growth, benign inflation and solid investor demand. Sincerely, Thanos Bardas, David M. Brown, Andrew A. Johnson and Bradley C. Tank Portfolio Co-Managers Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The composition, industries and holdings of the Fund are subject to change. 17 Strategic Income Fund (Unaudited) TICKER SYMBOLS Trust Class NSTTX Institutional Class NSTLX Class A NSTAX Class C NSTCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Bank Loan Obligations Government Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS4 Inception Average Annual Total Return Ended 10/31/2011 Date 1 Year 5 Years Life of Fund At NAV Trust Class11 04/02/2007 % % % Institutional Class 07/11/2003 % % % Class A11 12/20/2007 % % % Class C11 12/20/2007 % % % With Sales Charge Class A11 -0.86 % % % Class C11 % % % Index Barclays Capital U.S. Aggregate Index13,14 % % % Performance data quoted represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit www.nb.com/performance. Because the Fund had a different goal and strategy, which included managing assets by an asset allocation committee, prior to February 29, 2008, its performance during that time might have been different if current policies had been in effect. For the period ended October 31, 2011, the 30-day SEC yield was 3.85%, 4.20%, 3.64% and 3.11% for Trust Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC currently absorbs certain expenses of the Fund. Absent such arrangements, the 30-day SEC yield would have been 3.66%, 4.02%, 3.48% and 2.91% for Trust Class, Institutional Class, Class A and Class C shares, respectively, and average annual returns may have been lower. As stated in the Fund's most recent prospectus, the total annual operating expense ratios for fiscal year 2010 were 1.37%, 0.97%, 1.38% and 2.11% for Trust Class, Institutional Class, Class A and Class C shares, respectively (prior to any fee waivers and/or expense reimbursements, if any). The expense ratios net of waivers and/or reimbursements were 1.11%, 0.76%, 1.16% and 1.86% for Trust Class, Institutional Class, Class A and Class C shares, respectively. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Fund through 10/31/2014 for Trust Class shares and through 10/31/2021 for Institutional Class, Class A and Class C shares. Absent these caps, returns may have been lower. Total Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. The results shown in the table do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. 18 Strategic Income Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years or, if the Fund has operated for less than 10 fiscal years, since the Fund's inception. The graph is based on the Fund's Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see the Performance Highlights table on the previous page). The graph also shows how a broad-based market index and, if applicable, a more narrowly-based index performed over the same period. The index results have not been reduced to reflect any fees or expenses. The results shown in the graph include the reinvestment of income dividends and distributions, but do not reflect the effect of taxes an investor would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 19 Endnotes (Unaudited) 1 Neuberger Berman Management LLC ("Management") has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Municipal Intermediate Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations) ("Operating Expenses") are limited to 0.65%, 0.50%, 0.87% and 1.62% of average daily net assets for the Investor Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the year ended October 31, 2011, there were no repayments of expenses to Management. 2 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman High Income Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations) ("Operating Expenses") are limited to 1.00%, 0.75%, 1.12%, 1.87% and 1.37% of average daily net assets for the Investor Class, Institutional Class, Class A, Class C and Class R3, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the year ended October 31, 2011, the Institutional Class, Class A and Class R3 of the Fund reimbursed Management $51,305, $38,618 and $257, respectively. 3 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Core Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations) ("Operating Expenses") are limited to 0.85%, 0.45%, 0.85% and 1.60% of average daily net assets for the Investor Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2021. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the year ended October 31, 2011, there were no repayments of expenses to Management. Effective May 1, 2011, Management has voluntarily agreed to waive its management fee in the amount of 0.06% of the average daily net assets of the Fund. Management may, at its sole discretion, modify or terminate this voluntary waiver without notice to the Fund. Effective November 1, 2010, Management had voluntarily agreed to waive its management fee in the amount of 0.12% of the average daily net assets of the Fund. Prior to March 3, 2010, Management had voluntarily agreed to waive its management fee in the amount of 0.25% of the average daily net assets of the Fund. Prior to March 1, 2006, Management had voluntarily agreed to waive its management fee in the amount of 0.20% of the average daily net assets of the Fund. Absent such waiver, the performance of each class of the Fund would have been lower. 4 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Strategic Income Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, 20 acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations) ("Operating Expenses") are limited to 1.10%, 0.75% (effective March 1, 2008, and 0.85% through February 29, 2008), 1.15% and 1.85% of average daily net assets for the Trust Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014 for the Trust Class and until October 31, 2021 for the Institutional Class, Class A and Class C. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the year ended October 31, 2011, there were no repayments of expenses to Management. 5 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Short Duration Bond Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations) ("Operating Expenses") are limited to 0.70%, 0.80%, 0.50%, 0.87% and 1.62% of average daily net assets for the Investor Class, Trust Class, Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the year ended October 31, 2011, there were no repayments of expenses to Management. 6 Management has contractually undertaken to forgo current payment of fees and/or reimburse Neuberger Berman Floating Rate Income Fund so that its total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses, if any; consequently, net expenses may exceed the contractual expense limitations) ("Operating Expenses") are limited to 0.70%, 1.07% and 1.82% of average daily net assets for the Institutional Class, Class A and Class C, respectively. These undertakings last until October 31, 2014 for the Institutional Class and until October 31, 2021 for Class A and Class C. Each class of the Fund has agreed to repay Management for fees and expenses forgone and/or its excess Operating Expenses previously reimbursed by Management, pursuant to the contractual expense limitation, so long as its annual Operating Expenses during the period do not exceed its above-stated expense limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. Absent such forgone fees and/or reimbursements, the performance of each class of the Fund would have been lower. For the year ended October 31, 2011, there were no repayments of expenses to Management. 7 Tax-equivalent effective yield is the taxable effective yield that an investor would have had to receive in order to realize the same level of yield after federal income taxes at the highest federal tax rate, currently 35%, assuming that all of the Fund's income is exempt from federal income taxes. 8 A portion of the income may be a tax preference item for purposes of the federal alternative minimum tax for certain investors. 9 The Fund is the successor to Lipper High Income Bond Fund ("Lipper Fund"). The total return data for the periods prior to September 7, 2002, are those of Lipper Fund Premier Class. The performance information for Investor Class is that of Lipper Fund Premier Class for the period April 1, 1996, through September 6, 2002. The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects the same as those of Lipper Fund. Returns would have been lower if the manager of Lipper Fund had not waived certain of its fees during the periods shown. 21 10 The Fund is the successor to Ariel Premier Bond Fund ("Ariel Bond Fund"). The total return data for the periods prior to June 13, 2005, are those of Ariel Bond Fund Institutional Class and Ariel Bond Fund Investor Class. The performance information for Institutional Class is that of Ariel Bond Fund Institutional Class for the period October 1, 1995 (date of inception) through June 10, 2005. The performance information for Investor Class is that of Ariel Bond Fund Institutional Class for the period October 1, 1995 through January 31, 1997 (the period prior to the class' commencement of operations), and that of Ariel Bond Fund Investor Class for the period February 1, 1997 (class' commencement of operations) through June 10, 2005. Ariel Bond Fund Institutional Class had lower expenses and typically higher returns than Ariel Bond Fund Investor Class. The investment policies, guidelines and restrictions of the Fund are in all material respects the same as those of Ariel Bond Fund. Returns would have been lower if the manager of Ariel Bond Fund had not waived certain of its fees during the periods shown. 11 The Trust Class, Class A and Class C of Neuberger Berman Strategic Income Fund commenced operations on April 2, 2007, December 20, 2007 and December 20, 2007, respectively. The performance information for Trust Class, Class A and Class C prior to the class' commencement of operations is that of the Institutional Class of Neuberger Berman Strategic Income Fund. In making this translation, the performance information of the Institutional Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Trust Class, Class A or Class C. 12 The Institutional Class, Class A, Class C and Class R3 of Neuberger Berman High Income Bond Fund each commenced operations on May 27, 2009. The performance information for Institutional Class, Class A, Class C and Class R3 prior to the class' commencement of operations is that of the Investor Class of Neuberger Berman High Income Bond Fund. In making this translation, the performance information of the Investor Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A, Class C or Class R3. The Investor Class has higher expenses and typically lower returns than Institutional Class. 13 The date used to calculate Life of Fund performance for the index is the inception date of the oldest share class. 14 Please see "Glossary of Indices" starting on page 24 for a description of indices. Please note that indices do not take into account any fees and expenses or tax consequences of investing in the individual securities that they track, and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by Management and include reinvestment of all income dividends and distributions. The Fund may invest in securities not included in the described indices or may not invest in all securities included in the described indices. 15 Class A and Class C of Neuberger Berman Core Bond Fund each commenced operations on December 20, 2007. The performance information for Class A and Class C prior to the class' commencement of operations is that of the Institutional Class of Neuberger Berman Core Bond Fund. In making this translation, the performance information for the Institutional Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Class A or Class C. 16 The Trust Class of Short Duration Bond Fund commenced operations on August 30, 1993. The Institutional Class, Class A and Class C of Neuberger Berman Short Duration Bond Fund each commenced operations on June 21, 2010. The performance information for Trust Class, Institutional Class, Class A and Class C prior to the class' commencement of operations is that of the Investor Class of Neuberger Berman Short Duration Bond Fund. In making this translation, the performance information of the Investor Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Trust Class, Class A or Class C. The Investor Class has higher expenses and typically lower returns than Institutional Class. 22 17 The Institutional Class and Class C of Neuberger Berman Floating Rate Income Fund each commenced operations on December 30, 2009. The performance information for Institutional Class and Class C prior to the class' commencement of operations is that of Class A of Neuberger Berman Floating Rate Income Fund. In making this translation, the performance information (at NAV) of Class A has been adjusted to reflect the appropriate sales charge applicable to Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). Class A has higher expenses and typically lower returns (at NAV) than Institutional Class. Class A has lower expenses and typically higher returns (at NAV) than Class C. 18 The Institutional Class, Class A and Class C of Neuberger Berman Municipal Intermediate Bond Fund each commenced operations on June 21, 2010. The performance information for Institutional Class, Class A and Class C prior to the class' commencement of operations is that of the Investor Class of Neuberger Berman Municipal Intermediate Bond Fund. In making this translation, the performance information of the Investor Class has been adjusted to reflect the appropriate sales charge applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific Operating Expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A and Class C. The Investor Class has higher expenses and typically lower returns than Institutional Class. For more complete information on any of the Neuberger Berman Income Funds, call Neuberger Berman Management LLC at (800) 877-9700, or visit our website at www.nb.com. 23 Glossary of Indices (Unaudited) Barclays Capital 1-3 Year U.S. Government/Credit Index: An unmanaged index that includes all bonds in the U.S. Government/Credit Index with at least one to three years to maturity. The U.S. Government/Credit Index includes all securities in the Government and Credit Indices. The Government Index includes Treasuries (i.e., public obligations of the U.S. Treasury that have remaining maturities of more than one year) and agencies (i.e., publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. All bonds in the index must meet the following additional criteria: must have at least one year to final maturity regardless of call features; must have at least $250 million par amount outstanding; must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Standard & Poor's, Moody's Investors Services, Inc., and Fitch, Inc.; must be fixed rate; must be dollar-denominated and non-convertible; and must be publicly issued. Barclays Capital 7-Year General Obligation Index: An unmanaged total return performance benchmark for the 7-year (6-8) maturity component of the Barclays Capital General Obligation ("G.O.") Index, which tracks the performance of the investment-grade G.O. (state and local) tax-exempt bond market. Barclays Capital U.S. Aggregate Index: An unmanaged index that represents the U.S. domestic investment grade bond market. It is comprised of the Barclays Capital Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, including securities that are of investment-grade quality or better, have at least one year to maturity, and have an outstanding par value of at least $100 million. Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index: An unmanaged sub-index of the Barclays Capital U.S. Corporate High Yield Index (which includes all U.S. dollar-denominated, taxable, fixed rate, noninvestment grade debt), capped such that no single issuer accounts for more than 2% of the index weight. S&P/LSTA Leverage Loan Index: A daily total return index that uses Loan Syndications and Trading Association (LSTA)/Loan Pricing Corporation (LPC) mark-to-market pricing to calculate market value change. On a real-time basis, the Index tracks the current outstanding balance and spread over LIBOR for fully funded term loans. The Index represents a broad cross section of leveraged loans syndicated in the United States, including dollar-denominated loans to overseas issuers. BofA Merrill Lynch U.S. High Yield Master II Constrained Index: An unmanaged market value-weighted index of all domestic and Yankee high-yield bonds, including deferred interest bonds and payment-in-kind securities. Qualifying bonds must have at least one year remaining to maturity, a fixed coupon schedule and a minimum amount outstanding of $100 million. Qualifying bonds are capitalization weighted provided the total allocation to an individual issuer does not exceed 2%. 24 Information About Your Fund's Expenses (Unaudited) These tables are designed to provide information regarding costs related to your investments. All mutual funds incur operating expenses, which include management fees, fees for administrative services and costs of shareholder reports, among others. The following examples are based on an investment of $1,000 made at the beginning of the six month period ended October 31, 2011 and held for the entire period. The table illustrates each fund's costs in two ways: Actual Expenses and Performance: The first section of the table provides information about actual account values and actual expenses in dollars, based on the fund's actual performance during the period. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section of the table under the heading entitled "Expenses Paid During the Period" to estimate the expenses you paid over the period. Hypothetical Example for Comparison Purposes: The second section of the table provides information about hypothetical account values and hypothetical expenses based on the fund's actual expense ratio and an assumed rate of return at 5% per year before expenses. This return is not the fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in these funds versus other funds. To do so, compare the expenses shown in this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) or redemption fees. Therefore, the information under the heading "Hypothetical (5% annual return before expenses)" is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 25 Expense Information as of 10/31/11 (Unaudited) Neuberger Berman Income Funds ACTUAL HYPOTHETICAL (5% ANNUAL RETURN BEFORE EXPENSES)(2) Beginning Account Value 5/1/11 Ending Account Value 10/31/11 Expenses Paid During the Period(1) 5/1/11 - 10/31/11 Expense Ratio Beginning Account Value 5/1/11 Ending Account Value 10/31/11 Expenses Paid During the Period(1) 5/1/11 - 10/31/11 Expense Ratio Neuberger Berman Core Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman Floating Rate Income Fund Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman High Income Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Class R3 $ $ $ % $ $ $ % Neuberger Berman Municipal Intermediate Bond Fund Investor Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman Short Duration Bond Fund Investor Class $ $ $ % $ $ $ % Trust Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % Neuberger Berman Strategic Income Fund Trust Class $ $ $ % $ $ $ % Institutional Class $ $ $ % $ $ $ % Class A $ $ $ % $ $ $ % Class C $ $ $ % $ $ $ % (1)For each class, expenses are equal to the annualized expense ratio for the class, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period shown), unless otherwise indicated. (2)Hypothetical 5% annual return before expenses is calculated by multiplying the number of days in the most recent period divided by 365. 26 Schedule of Investments Neuberger Berman Core Bond Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (18.7%) $ U.S. Treasury Bonds, 6.88%, due 8/15/25 $ U.S. Treasury Bonds, 4.50%, due 2/15/36 ØØ U.S. Treasury Bonds, 4.25%, due 5/15/39 U.S. Treasury Inflation Index Notes, 2.38%, due 1/15/17 ØØ U.S. Treasury Inflation Index Notes, 1.13%, due 1/15/21 ØØ U.S. Treasury Notes, 2.38%, due 10/31/14 ØØ U.S. Treasury Notes, 3.13%, due 1/31/17 ØØ U.S. Treasury Notes, 3.63%, due 8/15/19 ØØ Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $39,375) Mortgage-Backed Securities (52.0%) Collateralized Mortgage Obligations (0.9%) Banc of America Funding Corp., Ser. 2005-F, Class 4A1, 2.78%, due 9/20/35 µ 63 Banc of America Funding Corp., Ser. 2006-G, Class 2A1, 0.46%, due 7/20/36 48 µ Countrywide Asset-Backed Certificates, Ser. 2005-IM2, Class A3, 0.51%, due 1/25/36 84 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ GSR Mortgage Loan Trust, Ser. 2005-AR3, Class 6A1, 2.76%, due 5/25/35 µ GSR Mortgage Loan Trust, Ser. 2007-AR1, Class 2A1, 3.34%, due 3/25/47 µ HSI Asset Loan Obligation, Ser. 2007-AR1, Class 2A1, 3.63%, due 1/25/37 94 µ 22 Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.33%, due 11/25/36 22 µ 40 IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR7, Class 3A1, 2.83%, due 5/25/36 20 µ IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR11, Class 2A1, 3.05%, due 6/25/36 µ JP Morgan Mortgage Trust, Ser. 2005-A3, Class 7CA1, 2.67%, due 6/25/35 µ Nomura Asset Acceptance Corp., Ser. 2007-2, Class A1A, 0.36%, due 4/25/47 64 µ 98 Opteum Mortgage Acceptance Corp., Ser. 2005-3, Class A1B, 0.50%, due 7/25/35 90 µ Residential Accredit Loans, Inc., Ser. 2005-QA10, Class A31, 3.61%, due 9/25/35 µ Residential Accredit Loans, Inc., Ser. 2006-QA1, Class A21, 3.81%, due 1/25/36 µ Residential Accredit Loans, Inc., Ser. 2006-QO7, Class 3A2, 0.45%, due 9/25/46 54 µ Commercial Mortgage-Backed (12.4%) Banc of America Commercial Mortgage, Inc., Ser. 2007-1, Class A4, 5.45%, due 1/15/49 Banc of America Commercial Mortgage, Inc., Ser. 2007-3, Class A4, 5.80%, due 6/10/49 µ Banc of America Commercial Mortgage, Inc., Ser. 2007-4, Class ASB, 5.71%, due 2/10/51 µ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW15, Class A4, 5.33%, due 2/11/44 ØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Class A4, 5.69%, due 6/11/50 Commercial Mortgage Loan Trust, Ser. 2008-LS1, Class A4B, 6.01%, due 12/10/49 µØØ Commercial Mortgage Pass-Through Certificates, Ser. 2006-C8, Class A4, 5.31%, due 12/10/46 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-TF2A, Class A1, 0.42%, due 4/15/22 ñµ 80 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C3, Class A4, 5.90%, due 6/15/39 84 µ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C4, Class A3, 5.47%, due 9/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C4, Class A4, 5.97%, due 9/15/39 µ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Class A3, 5.38%, due 2/15/40 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A4, 5.70%, due 9/15/40 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2008-C1, Class A3, 6.41%, due 2/15/41 µ CW Capital Cobalt Ltd., Ser. 2007-C3, Class A4, 6.01%, due 5/15/46 µØØ DBUBS Mortgage Trust, Ser. 20011-LC1A, Class A1, 3.74%, due 11/10/46 ñ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 Greenwich Capital Commercial Funding Corp., Ser. 2007-GG11, Class A4, 5.74%, due 12/10/49 ØØ GS Mortgage Securities Corp. II, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 ØØ GS Mortgage Securities Corp. II, Ser. 2006-GG8, Class A4, 5.56%, due 11/10/39 See Notes to Schedule of Investments 27 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ GS Mortgage Securities Corp. II, Ser. 2011-GC3, Class A4, 4.75%, due 3/10/44 $ ñ GS Mortgage Securities Corp. II, Ser. 2007-GG10, Class A4, 5.98%, due 8/10/45 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP9, Class A3, 5.34%, due 5/15/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LDPX, Class A3, 5.42%, due 1/15/49 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A4, 6.00%, due 6/15/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class ASB, 5.69%, due 2/12/51 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD12, Class A4, 5.88%, due 2/15/51 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A4, 5.38%, due 8/12/48 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Class A4, 5.81%, due 6/12/50 µØØ Morgan Stanley Capital I, Ser. 2007-IQ14, Class A2, 5.61%, due 4/15/49 Morgan Stanley Capital I, Ser. 2007-IQ16, Class A4, 5.81%, due 12/12/49 Fannie Mae (19.2%) 22 Fannie Mae Grantor Trust, Ser. 2002-T5, Class A1, 0.48%, due 5/25/32 21 µ Pass-Through Certificates, 6.00%, due 11/1/15 – 11/1/38 Pass-Through Certificates, 5.00%, due 3/1/21 – 7/1/39 Pass-Through Certificates, 5.50%, due 5/1/30 – 4/1/40 79 Pass-Through Certificates, 8.50%, due 4/1/34 92 Pass-Through Certificates, 4.50%, due 5/1/40 – 1/1/41 Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Freddie Mac (19.5%) Federal Home Loan Bank, Bonds, 5.50%, due 7/15/36 Pass-Through Certificates, 5.00%, due 5/1/23 – 1/1/39 26 Pass-Through Certificates, 6.50%, due 11/1/25 29 Pass-Through Certificates, 5.50%, due 5/1/35 – 11/1/38 Pass-Through Certificates, 5.32%, due 2/1/37 µ Pass-Through Certificates, 5.28%, due 4/1/37 µ Pass-Through Certificates, 6.00%, due 12/1/37 Pass-Through Certificates, 4.00%, due 12/1/40 – 2/1/41 Pass-Through Certificates, 4.50%, due 7/1/41 Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Total Mortgage-Backed Securities (Cost $116,743) See Notes to Schedule of Investments 28 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Corporate Debt Securities (24.0%) Aerospace & Defense (0.4%) $ Lockheed Martin Corp., Senior Unsecured Notes, 3.35%, due 9/15/21 $ Agriculture (0.9%) Lorillard Tobacco Co., Guaranteed Notes, 3.50%, due 8/4/16 Lorillard Tobacco Co., Guaranteed Notes, 8.13%, due 6/23/19 ØØ Airlines (1.3%) Continental Airlines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 4.75%, due 1/12/21 Continental Airlines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 5.98%, due 4/19/22 ØØ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 6.20%, due 7/2/18 ØØ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2009-1, Ser. A, 7.75%, due 12/17/19 ØØ Banking (5.2%) Bank of America Corp., Senior Unsecured Notes, 4.50%, due 4/1/15 ØØ Bank of America Corp., Senior Unsecured Notes, 4.75%, due 8/1/15 Bank of America Corp., Senior Unsecured Medium-Term Notes, Ser. L, 5.65%, due 5/1/18 Bank of America Corp., Senior Unsecured Notes, 5.63%, due 7/1/20 ØØ Bank of America Corp., Senior Unsecured Medium-Term Notes, 5.00%, due 5/13/21 Citigroup, Inc., Senior Unsecured Notes, 5.50%, due 4/11/13 ØØ Citigroup, Inc., Senior Unsecured Notes, 6.13%, due 11/21/17 ØØ Citigroup, Inc., Senior Unsecured Notes, 8.13%, due 7/15/39 Goldman Sachs Group, Inc., Subordinated Notes, 6.75%, due 10/1/37 ØØ Morgan Stanley, Senior Unsecured Notes, 3.45%, due 11/2/15 Morgan Stanley, Senior Unsecured Notes, 3.80%, due 4/29/16 Morgan Stanley, Senior Unsecured Medium-Term Notes, Ser. F, 5.63%, due 9/23/19 ØØ Morgan Stanley, Senior Unsecured Notes, 5.50%, due 7/28/21 Royal Bank of Canada, Senior Notes, 1.45%, due 10/30/14 Computers (0.4%) Hewlett-Packard Co., Senior Unsecured Notes, 2.35%, due 3/15/15 Diversified Financial Services (1.7%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. D, 5.13%, due 8/25/14 ØØ ERAC USA Finance Co., Senior Notes, 4.50%, due 8/16/21 ñ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 ØØ General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 4.65%, due 10/17/21 Merrill Lynch & Co., Inc., Subordinated Notes, 6.05%, due 5/16/16 Electric (0.5%) Comision Federal de Electricidad, Senior Unsecured Notes, 4.88%, due 5/26/21 ñ Dominion Resources, Inc., Senior Unsecured Notes, Ser. C, 4.90%, due 8/1/41 See Notes to Schedule of Investments 29 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Energy - Exploration & Production (0.3%) $ Nexen, Inc., Senior Unsecured Notes, 6.40%, due 5/15/37 $ ØØ Food (1.1%) Grupo Bimbo SAB de CV, Guaranteed Notes, 4.88%, due 6/30/20 ñØØ Kraft Foods, Inc., Senior Unsecured Notes, 6.50%, due 2/9/40 ØØ Sigma Alimentos SA. de CV, Guaranteed Notes, 5.63%, due 4/14/18 ñ Food & Drug Retailers (0.4%) CVS Caremark Corp., Senior Unsecured Notes, 5.75%, due 5/15/41 Gas Distribution (0.2%) Enterprise Products Operating LLC, Guaranteed Notes, 5.95%, due 2/1/41 Healthcare - Services (0.1%) Coventry Health Care, Inc., Senior Unsecured Notes, 5.45%, due 6/15/21 Industrial (0.2%) Husky Energy, Inc., Senior Unsecured Notes, 5.90%, due 6/15/14 ØØ Insurance (1.7%) Hartford Financial Services Group, Inc., Senior Unsecured Notes, 5.38%, due 3/15/17 ØØ Hartford Financial Services Group, Inc., Senior Unsecured Notes, 6.30%, due 3/15/18 Nationwide Financial Services, Inc., Senior Unsecured Notes, 5.38%, due 3/25/21 ñØØ PPL WEM Holdings PLC, Senior Unsecured Notes, 3.90%, due 5/1/16 ñØØ Prudential Financial, Inc., Senior Unsecured Medium-Term Notes, Ser. D, 3.88%, due 1/14/15 ØØ Media (3.7%) DirecTV Holdings LLC, Guaranteed Notes, 3.55%, due 3/15/15 ØØ DirecTV Holdings LLC, Guaranteed Notes, 5.00%, due 3/1/21 ØØ DirecTV Holdings LLC, Guaranteed Notes, 6.00%, due 8/15/40 ØØ NBCUniversal Media LLC, Senior Unsecured Notes, 4.38%, due 4/1/21 NBCUniversal Media LLC, Senior Unsecured Notes, 6.40%, due 4/30/40 News America, Inc., Guaranteed Notes, 4.50%, due 2/15/21 Time Warner Cable, Inc., Guaranteed Notes, 8.75%, due 2/14/19 ØØ Time Warner Cable, Inc., Guaranteed Notes, 5.50%, due 9/1/41 Time Warner, Inc., Guaranteed Notes, 6.10%, due 7/15/40 Time Warner, Inc., Guaranteed Notes, 5.38%, due 10/15/41 Office - Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 4.50%, due 5/15/21 See Notes to Schedule of Investments 30 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Oil & Gas (0.5%) $ Anadarko Petroleum Corp., Senior Unsecured Notes, 5.95%, due 9/15/16 $ BP Capital PLC, Guaranteed Notes, 3.56%, due 11/1/21 Real Estate Investment Trust (0.3%) Health Care REIT, Inc., Senior Unsecured Notes, 5.25%, due 1/15/22 ØØ Steel Producers - Products (1.1%) ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ØØ ArcelorMittal, Senior Unsecured Notes, 9.85%, due 6/1/19 ØØ Telecommunications (3.4%) America Movil SAB de CV, Guaranteed Notes, 2.38%, due 9/8/16 AT&T, Inc., Senior Unsecured Notes, 4.45%, due 5/15/21 ØØ AT&T, Inc., Senior Unsecured Notes, 3.88%, due 8/15/21 AT&T, Inc., Senior Unsecured Notes, 6.55%, due 2/15/39 Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 Telecom Italia Capital SA, Guaranteed Notes, 4.95%, due 9/30/14 ØØ Telefonica Emisiones SAU, Guaranteed Notes, 3.99%, due 2/16/16 ØØ Telefonica Emisiones SAU, Guaranteed Notes, 5.46%, due 2/16/21 ØØ Verizon Communications, Inc., Senior Unsecured Notes, 3.50%, due 11/1/21 Ø Verizon Communications, Inc., Senior Unsecured Notes, 4.75%, due 11/1/41 Ø Transportation (0.2%) CSX Corp., Senior Unsecured Notes, 4.75%, due 5/30/42 Total Corporate Debt Securities (Cost $52,560) Asset-Backed Securities (0.5%) Carrington Mortgage Loan Trust, Ser. 2006-NC3, Class A3, 0.39%, due 8/25/36 µ 19 Chase Funding Mortgage Loan Asset-Backed Certificates, Ser. 2004-1, Class 2A2, 0.70%, due 12/25/33 17 µ Citigroup Mortgage Loan Trust, Inc., Ser. 2006-WFH1, Class M2, 0.61%, due 1/25/36 44 µ 65 Countrywide Asset-Backed Certificates, Ser. 2006-BC1, Class 1A, 0.44%, due 4/25/36 48 µ 41 Countrywide Asset-Backed Certificates, Ser. 2007-BC2, Class 2A1, 0.33%, due 6/25/37 41 µ 24 Credit-Based Asset Servicing and Securitization, Ser. 2005-CB5, Class AV2, 0.50%, due 8/25/35 22 µ Credit-Based Asset Servicing and Securitization, Ser. 2006-CB3, Class AV3, 0.41%, due 3/25/36 µ 40 Equifirst Mortgage Loan Trust, Ser. 2003-2, Class 3A3, 0.99%, due 9/25/33 34 µ 75 Fannie Mae Whole Loan, Ser. 2003-W5, Class A, 0.46%, due 4/25/33 71 µ 65 Household Home Equity Loan Trust, Ser. 2006-1, Class A1, 0.40%, due 1/20/36 60 µ 77 Household Home Equity Loan Trust, Ser. 2006-2, Class A2, 0.42%, due 3/20/36 72 µ HSI Asset Securitization Corp. Trust, Ser. 2006-WMC1, Class A2, 0.34%, due 7/25/36 45 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.82%, due 7/13/46 0 #µ* 42 Morgan Stanley Capital I, Ser. 2004-WMC3, Class B3, 4.29%, due 1/25/35 2 µ 37 MSCC Heloc Trust, Ser. 2003-2, Class A, 0.76%, due 4/25/16 34 µ Option One Mortgage Loan Trust, Ser. 2006-2, Class 2A2, 0.34%, due 7/25/36 µ 12 Residential Asset Mortgage Products, Inc., Ser. 2003-RS2, Class AII, 0.92%, due 3/25/33 8 µ 29 Residential Asset Mortgage Products, Inc., Ser. 2003-RS3, Class AII, 0.96%, due 4/25/33 21 µ See Notes to Schedule of Investments 31 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ 9 Saxon Asset Securities Trust, Ser. 2004-1, Class A, 0.78%, due 3/25/35 $ 6 µ 4 Specialty Underwriting & Residential Finance, Ser. 2003-BC1, Class A, 0.92%, due 1/25/34 3 µ Total Asset-Backed Securities (Cost $2,485) NUMBER OF SHARES Short-Term Investments (24.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $55,926) Total Investments (119.8%) (Cost $267,089) ## Liabilities, less cash, receivables and other assets [(19.8%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 32 Schedule of Investments Neuberger Berman Floating Rate Income Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (88.1%) Aerospace & Defense (0.6%) $ Aeroflex, Inc., Term Loan B, 4.25%, due 5/9/18 $ Sequa Corp., Term Loan, due 12/3/14 ¢^^ Air Transport (0.9%) Delta Air Lines, Inc., Term Loan B, 5.50%, due 4/20/17 ¢^^ All Telecom (3.5%) ClientLogic Corp., Term Loan, 7.14%, due 1/30/17 Integra Telecom, Inc., Term Loan B, 9.25%, due 4/15/15 Intelsat Jackson Holdings S.A., Term Loan B, 5.25%, due 4/2/18 ¢^^ Level 3 Financing, Inc., Term Loan B2, 5.75%, due 9/1/18 Syniverse Technologies, Inc., Term Loan B, 5.25%, due 12/21/17 Automotive (2.8%) Autoparts Holdings Ltd., First Lien Term Loan, 6.50%, due 7/29/17 Chrysler Group LLC, Term Loan, 6.00%, due 5/24/17 Federal-Mogul Corp., Term Loan B, 2.18% – 2.19%, due 12/27/14 Federal-Mogul Corp., Term Loan C, 2.18% – 2.19%, due 12/27/15 UCI Int'l, Inc., Term Loan B, 5.50%, due 7/26/17 Building & Development (2.8%) Capital Automotive LP, Term Loan B, 5.00%, due 3/11/17 ¢^^ Custom Building Products, Inc., Term Loan B, 5.75%, due 3/19/15 Goodman Global Holdings, Inc., First Lien Term Loan, 5.75%, due 10/28/16 Realogy Corp., Letter of Credit, 4.44%, due 10/10/16 Realogy Corp., Term Loan, 4.52%, due 10/10/16 Business Equipment & Services (5.7%) Acosta, Inc., Term Loan, 4.75%, due 3/1/18 Advantage Sales & Marketing LLC, Second Lien Term Loan, 9.25%, due 6/18/18 Brand Energy & Infrastructure Services, Inc., Second Lien Term Loan, 6.38% – 6.44%, due 2/7/15 Brickman Group Holdings, Inc., Term Loan B, 7.25%, due 10/14/16 Brock Holdings III, Inc., Term Loan B, 6.00%, due 3/16/17 Brock Holdings III, Inc., Second Lien Term Loan, 10.00%, due 3/16/18 Catalina Marketing Corp., Term Loan, due 10/1/14 ¢^^ Ceridian Corp., Term Loan, 3.25%, due 11/9/14 ¢^^ Lender Process Services, Inc., Term Loan B, 5.50%, due 8/14/18 Protection One Alarm Monitoring, Inc., Term Loan B, 6.00%, due 6/4/16 Quintiles Transnational Corp., Term Loan B, 5.00%, due 6/8/18 Transaction Network Services, Inc., Term Loan C, 6.00%, due 11/18/15 See Notes to Schedule of Investments 33 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Cable & Satellite Television (2.0%) $ 7 Charter Communications Operating, LLC, Term Loan, 7.25%, due 3/6/14 $ 7 i Communications (Cebridge), Term Loan, due 11/1/13 ¢^^ San Juan Cable Holdings LLC, Second Lien Term Loan, 10.00%, due 6/9/18 UPC Financing Partnership, Term Loan, due 12/31/17 ¢^^ Yankee Cable Acquisition, LLC, Term Loan B1, 6.50%, due 8/26/16 Chemicals (0.6%) Ashland, Inc., Term Loan B, 3.75%, due 8/23/18 Chemicals & Plastics (3.4%) Ineos US Finance LLC, Term Loan B2, due 12/14/13 ¢^^ Ineos US Finance LLC, Term Loan C2, due 12/14/14 ¢^^ OM Group, Inc., Term Loan B, 5.75%, due 8/2/17 PQ Corp., Second Lien Term Loan, 6.75%, due 7/30/15 Styron S.a.r.L., LLC, Term Loan B, 6.00%, due 8/2/17 Univar, Inc., Term Loan B, 5.00%, due 6/30/17 Containers & Glass Products (3.7%) Exopack, LLC, Term Loan, 6.50%, due 5/31/17 Pertus Sechszehnte GmbH, Term Loan B2, 2.62%, due 6/13/15 Pertus Sechszehnte GmbH, Term Loan C2, 2.87%, due 6/13/16 Reynolds Group Holdings, Inc., Term Loan C, 6.50%, due 8/9/18 Sealed Air Corp., Term Loan B, 4.75%, due 10/3/18 Corporation Manufacturing (5.6%) AMC Networks, Inc., Term Loan B, 4.00%, due 12/31/18 Eagle Parent, Inc., Term Loan, 5.00%, due 5/16/18 Mondrian Investment Partners Ltd., Term Loan, 5.50%, due 7/12/18 SBA Finance, Term Loan, 3.75%, due 6/29/18 SymphonyIRI Group, Inc., Term Loan B, 5.00%, due 12/1/17 Walter Investment Management Corp., First Lien Term Loan, 7.75%, due 6/30/16 Walter Investment Management Corp., Second Lien Term Loan, 12.50%, due 12/30/16 Electronics - Electrical (5.9%) Aspect Software, Inc., Term Loan B, 6.25%, due 5/7/16 Butterfly Wendel U.S., Inc., Term Loan B2, 3.44%, due 6/22/14 Butterfly Wendel U.S., Inc., Term Loan C2, 4.19%, due 6/22/15 CommScope, Inc., Term Loan B, 5.00%, due 1/14/18 ¢^^ Datatel, Inc., First Lien Term Loan, 5.00%, due 2/20/17 Datatel, Inc., Second Lien Term Loan, 8.75%, due 2/19/18 Edwards (Cayman Islands II) Ltd., Term Loan B, 5.50%, due 5/31/16 Fifth Third Processing Solutions, LLC, Term Loan B1, 4.50%, due 11/3/16 Freescale Semiconductor, Inc., Term Loan B, 4.50%, due 12/1/16 Go Daddy Group, Inc., Term Loan, due 12/17/18 ¢^^ SkillSoft Corp., Term Loan B, 6.50%, due 5/26/17 See Notes to Schedule of Investments 34 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Equipment Leasing (0.9%) $ AWAS Finance Luxembourg S.a.r.L., Term Loan B, 5.25%, due 6/10/16 $ Delos Aircraft, Inc., Term Loan B2, 7.00%, due 3/17/16 Int'l Lease Finance Corp., Term Loan B1, 6.75%, due 3/17/15 Farming - Agriculture (0.3%) WM Bolthouse Farms, Inc., First Lien Term Loan, 5.50% – 5.75%, due 2/11/16 Finance (1.5%) Springleaf Finance Corp., Term Loan, 5.50%, due 5/10/17 ¢^^ Financial Intermediaries (6.9%) Citco III Ltd., Term Loan, 6.25%, due 6/29/18 First Data Corp., Term Loan B, 4.24%, due 3/23/18 Fortress Investment Group LLC, Term Loan B, 5.75%, due 10/7/15 Harbourvest Partners, LLC, Term Loan B, 6.25%, due 12/17/16 KAR Auction Services, Inc., Term Loan B, 5.00%, due 5/19/17 LPL Holdings, Inc., Term Loan, 5.25%, due 6/28/17 Nuveen Investments, Inc., First Lien Term Loan, 3.37% – 3.42%, due 11/13/14 Nuveen Investments, Inc., Term Loan, 5.81% – 5.87%, due 5/13/17 Ocwen Financial Corp., Term Loan B, 7.00%, due 9/1/16 Food & Drug Retailers (0.5%) Rite Aid Corp., Term Loan B, due 3/3/18 ¢^^ Food Products (1.4%) Del Monte Foods Co., Term Loan, 4.50%, due 3/8/18 ¢^^ Pinnacle Foods Holdings Corp., Term Loan D, 6.00%, due 4/2/14 Food Service (1.0%) U.S. Foodservice, Inc., Term Loan B, 5.75%, due 3/31/17 Health Care (10.4%) Aurora Diagnostics LLC, Term Loan B, 6.25%, due 5/26/16 CareStream Health, Inc., Term Loan B, 5.00%, due 2/25/17 Community Health Systems, Inc., Term Loan, 2.57%, due 7/25/14 ¢^^ Community Health Systems, Inc., Term Loan DD, 2.57%, due 7/25/14 ¢^^ Emergency Medical Services Corp., Term Loan, 5.25%, due 5/25/18 Endo Pharmaceuticals Holdings, Inc., Term Loan B, 4.00%, due 6/18/18 Grifols SA, Term Loan B, 6.00%, due 6/1/17 ¢^^ HCA, Inc., Term Loan B2, 3.62%, due 3/31/17 Health Management Associates, Inc., 2.12%, Term Loan B, due 2/28/14 ¢^^ IASIS Healthcare LLC, Term Loan, 5.00%, due 5/3/18 Immucor, Inc., Term Loan B, 7.25%, due 8/17/18 Kindred Healthcare, Inc., Term Loan, 5.25%, due 6/1/18 See Notes to Schedule of Investments 35 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ RPI Finance Trust, Term Loan 2, 4.00%, due 5/9/18 $ Select Medical Corp., Term Loan B, 5.50% – 6.00%, due 6/1/18 Universal Heath Services, Inc., Term Loan B, 4.00%, due 11/15/16 Home Furnishings (0.8%) National Bedding Co. LLC, Second Lien Term Loan, 5.31%, due 2/28/14 Industrial Equipment (2.4%) Husky Injection Molding Systems Ltd., Senior Term Loan B, 6.50%, due 7/2/18 Kinetek Acquistions Corp., Term Loan B1, 2.87%, due 11/10/13 84 Kinetek Acquistions Corp., Term Loan B2, 2.87%, due 11/10/13 79 NES Rentals Holdings, Inc., Second Lien Term Loan, 10.00%, due 7/20/13 Terex Corp., Term Loan B, 5.50%, due 4/28/17 Insurance (0.3%) Sedgwick CMS Holdings, Inc., Term Loan, 5.00%, due 12/31/16 Leisure Goods - Activities - Movies (1.1%) LodgeNet Entertainment Corp., Term Loan, 6.50%, due 4/4/14 Six Flags Theme Parks, Inc., Term Loan B, 5.25%, due 6/30/16 Summit Entertainment, LLC, Term Loan, 7.50%, due 9/7/16 Lodging & Casinos (1.4%) Caesars Entertainment Operating Co., Term Loan B2, 3.24% – 3.42%, due 1/28/15 Caesars Entertainment Operating Co., Term Loan B4, 9.50%, due 10/31/16 City Center Holdings, LLC, Term Loan, 7.50%, due 1/21/15 Nonferrous Metals - Minerals (0.9%) Fairmount Minerals Ltd., Term Loan B, 5.25%, due 3/15/17 Oil & Gas (1.8%) Frac Tech Int'l LLC, Term Loan B, 6.25%, due 5/6/16 ¢^^ Publishing (4.3%) Cengage Learning Acquisitions, Inc., Term Loan, 2.50%, due 7/3/14 Cengage Learning Acquisitions, Inc., Term Loan 1, 7.50%, due 7/3/14 Dex Media East LLC, Term Loan, 2.83% – 2.93%, due 10/24/14 Getty Images, Inc., Term Loan, 5.25%, due 11/7/16 Instant Web, Inc., Term Loan DD, 3.62%, due 8/7/14 Instant Web, Inc., Term Loan B, 3.62%, due 8/7/14 Interactive Data Corp., Term Loan B, 4.50%, due 2/11/18 See Notes to Schedule of Investments 36 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Postmedia Network, Inc., Term Loan C, 6.25%, due 7/13/16 $ Quad Graphics, Inc., Term Loan B, 4.00%, due 7/26/18 Radio & Television (5.3%) Clear Channel Communications, Inc., Term Loan A, 3.65%, due 7/30/14 Clear Channel Communications, Inc., Term Loan B, 3.90%, due 1/29/16 Cumulus Media, Inc., Term Loan, 5.75%, due 9/16/18 Fox Acquisition Sub, LLC, Term Loan B, 4.75%, due 7/14/15 Univision Communications, Inc., Term Loan, 4.50%, due 3/31/17 Retailers (except food & drug) (5.9%) AMSCAN Holdings, Inc., Term Loan B, 6.75%, due 12/2/17 Bass Pro Group, LLC, Term Loan, 5.25%, due 6/13/17 Gymboree Corp., Term Loan, 5.00%, due 2/23/18 Harbor Freight Tools USA, Inc., First Lien Term Loan, 6.50%, due 12/22/17 Michaels Stores, Inc., Term Loan B2, 4.88% – 4.94%, due 7/31/16 Neiman Marcus Group, Inc., Term Loan, 4.75%, due 5/16/18 ServiceMaster Co., Term Loan, 2.75% – 2.83%, due 7/24/14 ServiceMaster Co., Term Loan DD, 2.75%, due 7/24/14 Toys 'R' Us-Delaware, Inc., Term Loan, 6.00%, due 9/1/16 ¢^^ Toys 'R' Us-Delaware, Inc., Term Loan B2, 5.25%, due 5/25/18 Surface Transport (0.7%) Avis Budget Car Rental, LLC, Term Loan, due 9/22/18 ¢^^ Utilities (2.8%) Calpine Corp., Term Loan, due 4/1/18 ¢^^ Calpine Corp., Term Loan B2, due 4/1/18 ¢^^ FirstLight Power Resources, Inc., Second Lien Term Loan, 4.75%, due 5/1/14 GenOn Energy, Inc., Term Loan B, 6.00%, due 9/20/17 66 Longview Power LLC, Letter of Credit, 3.88%, due 2/28/14 59 Longview Power LLC, Term Loan B, 6.13%, due 10/31/17 TPF Generation Holdings LLC, Second Lien Term Loan C, 4.62%, due 12/15/14 Total Bank Loan Obligations (Cost $190,005) Corporate Debt Securities (9.1%) Airlines (0.6%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñØØ See Notes to Schedule of Investments 37 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Auto Loans (0.4%) $ Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 12/15/16 $ ØØ Building & Construction (0.2%) Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 ñØØ Building Materials (0.2%) Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 ØØ Chemicals (0.6%) Hexion US Finance Corp., Senior Secured Notes, 8.88%, due 2/1/18 ØØ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ØØ Consumer - Commercial Lease Financing (1.9%) CIT Group, Inc., Secured Notes, Ser. C, 5.25%, due 4/1/14 ñØØ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Secured Notes, 6.63%, due 4/1/18 ñ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 6.63%, due 11/15/13 Electric - Generation (0.9%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñØØ NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ñØØ Electronics (0.4%) NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñØØ Energy - Exploration & Production (0.3%) Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 ØØ Health Facilities (0.4%) HCA, Inc., Senior Secured Notes, 6.50%, due 2/15/20 ØØ Media - Cable (0.8%) Cequel Communications Holdings I LLC/Cequel Capital Corp., Senior Unsecured Notes, 8.63%, due 11/15/17 ñØØ UPC Holding BV, Senior Secured Notes, 9.88%, due 4/15/18 ñØØ Metals - Mining Excluding Steel (0.2%) Arch Western Finance LLC, Senior Secured Notes, 6.75%, due 7/1/13 See Notes to Schedule of Investments 38 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Packaging (1.0%) $ Berry Plastics Corp., Secured Floating Rate Notes, 4.22%, due 9/15/14 $ µØØ Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 ØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 ñØØ Steel Producers - Products (0.7%) Ryerson, Inc., Senior Secured Floating Rate Notes, 7.63%, due 11/1/14 µØØ Support - Services (0.5%) NES Rentals Holdings, Inc., Secured Notes, 12.25%, due 4/15/15 ñØØ RSC Equipment Rental, Inc., Senior Secured Notes, 10.00%, due 7/15/17 ñØØ Total Corporate Debt Securities (Cost $19,430) NUMBER OF SHARES Short-Term Investments (7.5%) 1 State Street Institutional Government Money Market Fund Institutional Class 0 State Street Institutional Liquid Reserves Fund Institutional Class ØØ Total Short-Term Investments (Cost $15,918) Total Investments (104.7%) (Cost $225,353) ## Liabilities, less cash, receivables and other assets [(4.7%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 39 Schedule of Investments Neuberger Berman High Income Bond Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (1.2%) All Telecom (0.3%) $ Intelsat Jackson Holdings S.A., Term Loan B, due 4/2/18 $ ¢^^ Health Care (0.1%) Community Health Systems, Inc., Term Loan, due 7/25/14 ¢^^ Community Health Systems, Inc., Term Loan DD, due 7/25/14 ¢^^ Lodging & Casinos (0.6%) Caesars Entertainment Operating Co., Term Loan B4, 9.50%, due 10/31/16 MGM Mirage, Inc., Term Loan C, 7.00%, due 2/21/14 Radio & Television (0.2%) Cumulus Media, Inc., Term Loan, due 9/17/18 ¢^^ Cumulus Media, Inc., Second Lien Term Loan, due 2/11/19 ¢^^ Total Bank Loan Obligations (Cost $25,627) Corporate Debt Securities (92.5%) Aerospace & Defense (1.1%) AWAS Aviation Capital Ltd., Senior Secured Notes, 7.00%, due 10/17/16 ñ L-3 Communications Corp., Guaranteed Notes, Ser. B, 6.38%, due 10/15/15 Airlines (1.7%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñØØ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñØØ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 United Airlines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñ Auto Loans (3.1%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 7.50%, due 8/1/12 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 6/1/14 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 5.75%, due 2/1/21 Auto Parts & Equipment (0.1%) TRW Automotive, Inc., Guaranteed Notes, 8.88%, due 12/1/17 ñ See Notes to Schedule of Investments 40 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Automakers (1.7%) $ Chrysler Group LLC, Senior Secured Notes, 8.00%, due 6/15/19 $ ñ Chrysler Group LLC, Senior Secured Notes, 8.25%, due 6/15/21 ñ Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 Banking (1.8%) Ally Financial, Inc., Guaranteed Notes, Ser. 8, 6.75%, due 12/1/14 Ally Financial, Inc., Guaranteed Notes, 8.30%, due 2/12/15 Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Ally Financial, Inc., Guaranteed Notes, 7.50%, due 9/15/20 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 11/1/31 Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Beverages (0.3%) Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 9/1/16 Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 5/15/17 Building & Construction (0.7%) Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 6/15/18 Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 5/15/19 Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 Standard Pacific Corp., Guaranteed Notes, 8.38%, due 1/15/21 Building Materials (1.5%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ USG Corp., Senior Unsecured Notes, 6.30%, due 11/15/16 USG Corp., Senior Unsecured Notes, 9.75%, due 1/15/18 Chemicals (1.9%) CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 Hexion US Finance Corp., Senior Secured Notes, 8.88%, due 2/1/18 Huntsman Int'l LLC, Guaranteed Notes, 5.50%, due 6/30/16 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 Lyondell Chemical Co., Senior Secured Notes, 8.00%, due 11/1/17 Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 Nalco Co., Senior Notes, 8.25%, due 5/15/17 See Notes to Schedule of Investments 41 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Computer Hardware (0.2%) $ Seagate HDD Cayman, Guaranteed Notes, 7.00%, due 11/1/21 $ ñ Consumer - Commercial Lease Financing (6.8%) American General Finance, Inc., Senior Unsecured Medium-Term Notes, Ser. I, 4.88%, due 7/15/12 CIT Group, Inc., Secured Notes, Ser. C, 5.25%, due 4/1/14 ñ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Secured Notes, 7.00%, due 5/2/16 ñ 1 CIT Group, Inc., Secured Notes, 7.00%, due 5/1/17 1 CIT Group, Inc., Secured Notes, 7.00%, due 5/2/17 ñ CIT Group, Inc., Secured Notes, 6.63%, due 4/1/18 ñ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 6.63%, due 11/15/13 Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.65%, due 6/1/14 Int'l Lease Finance Corp., Senior Secured Notes, 6.50%, due 9/1/14 ñ Int'l Lease Finance Corp., Senior Secured Notes, 7.13%, due 9/1/18 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Int'l Lease Finance Corp., Senior Unsecured Notes, 6.25%, due 5/15/19 SLM Corp., Senior Unsecured Medium-Term Notes, Ser. A, 5.00%, due 10/1/13 SLM Corp., Senior Unsecured Medium-Term Notes, Ser. A, 5.00%, due 4/15/15 SLM Corp., Senior Unsecured Medium-Term Notes, Ser. A, 8.45%, due 6/15/18 Springleaf Finance Corp., Senior Unsecured Medium-Term Notes, Ser. J, 6.90%, due 12/15/17 Department Stores (0.6%) JC Penney Co., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 Diversified Capital Goods (0.1%) Mueller Water Products, Inc., Guaranteed Notes, 7.38%, due 6/1/17 Electric - Generation (5.2%) Calpine Construction Finance Co. L.P., Senior Secured Notes, 8.00%, due 6/1/16 ñ Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Calpine Corp., Senior Secured Notes, 7.88%, due 7/31/20 ñ Calpine Corp., Senior Secured Notes, 7.50%, due 2/15/21 ñ Calpine Corp., Senior Secured Notes, 7.88%, due 1/15/23 ñ Edison Mission Energy, Senior Unsecured Notes, 7.00%, due 5/15/17 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ñ NRG Energy, Inc., Guaranteed Notes, 8.50%, due 6/15/19 NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 NRG Energy, Inc., Guaranteed Notes, 7.88%, due 5/15/21 ñ RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 See Notes to Schedule of Investments 42 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Electric - Integrated (1.6%) $ CMS Energy Corp., Senior Unsecured Notes, 2.75%, due 5/15/14 $ CMS Energy Corp., Senior Unsecured Notes, 4.25%, due 9/30/15 Dolphin Subsidiary II, Inc., Senior Unsecured Notes, 6.50%, due 10/15/16 ñ Dolphin Subsidiary II, Inc., Senior Unsecured Notes, 7.25%, due 10/15/21 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ Electronics (0.8%) Advanced Micro Devices, Inc., Senior Unsecured Notes, 8.13%, due 12/15/17 Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ Energy - Exploration & Production (8.6%) ATP Oil & Gas Corp., Secured Notes, 11.88%, due 5/1/15 Chesapeake Energy Corp., Guaranteed Notes, 9.50%, due 2/15/15 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 8.50%, due 2/15/14 Forest Oil Corp., Guaranteed Notes, 7.25%, due 6/15/19 Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 Newfield Exploration Co., Senior Unsecured Notes, 5.75%, due 1/30/22 Pioneer Natural Resources Co., Guaranteed Notes, 5.88%, due 7/15/16 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 Range Resources Corp., Guaranteed Notes, 5.75%, due 6/1/21 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 ñ Food & Drug Retailers (0.2%) Rite Aid Corp., Guaranteed Notes, 8.63%, due 3/1/15 Food - Wholesale (0.2%) Dole Food Co., Inc., Secured Notes, 8.00%, due 10/1/16 ñ Gaming (3.2%) CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 ñc CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ MGM Mirage, Inc., Senior Secured Notes, 13.00%, due 11/15/13 MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 See Notes to Schedule of Investments 43 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 $ San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Wynn Las Vegas LLC, 1st Mortgage, 7.88%, due 11/1/17 Gas Distribution (3.7%) El Paso Corp., Senior Unsecured Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Corp., Senior Unsecured Notes, 7.25%, due 6/1/18 El Paso Energy Corp., Senior Unsecured Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 Ferrellgas L.P., Senior Unsecured Notes, 6.50%, due 5/1/21 Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 Kinder Morgan Finance Co., Senior Secured Notes, 6.00%, due 1/15/18 ñ MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Facilities (3.3%) Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 HCA, Inc., Senior Secured Notes, 6.50%, due 2/15/20 Kindred Healthcare, Inc., Guaranteed Notes, 8.25%, due 6/1/19 ñ OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Universal Health Services, Inc., Senior Secured Notes, 7.13%, due 6/30/16 Universal Health Services, Inc., Guaranteed Notes, 7.02%, due 10/1/18 Health Services (0.3%) Service Corp. Int'l, Senior Unsecured Notes, 7.38%, due 10/1/14 Service Corp. Int'l, Senior Unsecured Notes, 6.75%, due 4/1/15 Service Corp. Int'l, Senior Unsecured Notes, 7.63%, due 10/1/18 Hotels (1.2%) Host Hotels & Resorts L.P., Guaranteed Notes, 6.88%, due 11/1/14 Host Hotels & Resorts L.P., Guaranteed Notes, Ser. Q, 6.75%, due 6/1/16 Host Hotels & Resorts L.P., Guaranteed Notes, 6.00%, due 11/1/20 Host Marriott L.P., Guaranteed Notes, Ser. O, 6.38%, due 3/15/15 Starwood Hotels & Resorts Worldwide, Inc., Senior Unsecured Notes, 6.25%, due 2/15/13 Starwood Hotels & Resorts Worldwide, Inc., Senior Unsecured Notes, 7.88%, due 10/15/14 Starwood Hotels & Resorts Worldwide, Inc., Senior Unsecured Notes, 6.75%, due 5/15/18 See Notes to Schedule of Investments 44 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Investments & Misc. Financial Services (1.8%) $ Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 $ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (0.4%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 Royal Caribbean Cruises Ltd., Senior Unsecured Notes, 7.25%, due 6/15/16 Lodging (0.5%) ITT Corp., Guaranteed Unsecured Notes, 7.38%, due 11/15/15 Machinery (1.5%) Case New Holland, Inc., Guaranteed Notes, 7.88%, due 12/1/17 CNH America LLC, Guaranteed Notes, 7.25%, due 1/15/16 Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 The Manitowoc Co., Inc., Guaranteed Notes, 9.50%, due 2/15/18 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media - Broadcast (3.8%) AMC Networks, Inc., Guaranteed Notes, 7.75%, due 7/15/21 ñ Clear Channel Communications, Inc., Senior Unsecured Notes, 5.50%, due 9/15/14 Clear Channel Communications, Inc., Guaranteed Notes, 10.75%, due 8/1/16 Cumulus Media, Inc., Guaranteed Notes, 7.75%, due 5/1/19 ñ Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñ Univision Communications, Inc., Guaranteed Notes, 8.50%, due 5/15/21 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media - Cable (5.5%) Cablevision Systems Corp., Senior Unsecured Notes, 7.75%, due 4/15/18 CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 CCO Holdings LLC, Guaranteed Notes, 6.50%, due 4/30/21 Cequel Communications Holdings I LLC/Cequel Capital Corp., Senior Unsecured Notes, 8.63%, due 11/15/17 ñ Charter Communications LLC, Secured Second Lien Notes, 8.00%, due 4/30/12 ñ CSC Holdings LLC, Senior Unsecured Notes, 8.50%, due 4/15/14 CSC Holdings LLC, Senior Unsecured Notes, 8.50%, due 6/15/15 CSC Holdings LLC, Senior Unsecured Notes, 7.63%, due 7/15/18 CSC Holdings LLC, Senior Unsecured Notes, 6.75%, due 11/15/21 Ø CSC Holdings, Inc., Senior Unsecured Notes, 7.88%, due 2/15/18 DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 DISH DBS Corp., Guaranteed Notes, 6.75%, due 6/1/21 EchoStar DBS Corp., Guaranteed Notes, 6.63%, due 10/1/14 See Notes to Schedule of Investments 45 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 $ Videotron Ltee, Guaranteed Senior Unsecured Notes, 6.88%, due 1/15/14 Virgin Media Finance PLC, Guaranteed Notes, Ser.1, 9.50%, due 8/15/16 Media - Services (1.5%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 WM Finance Corp., Senior Secured Notes, 9.50%, due 6/15/16 ñ WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 Medical Products (0.9%) Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.50%, due 9/15/18 ñ LVB Acquisition, Inc., Guaranteed Notes, 10.00%, due 10/15/17 LVB Acquisition, Inc., Guaranteed Notes, 10.38%, due 10/15/17 c Metals - Mining Excluding Steel (2.5%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 Arch Western Finance LLC, Senior Secured Notes, 6.75%, due 7/1/13 FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Peabody Energy Corp., Guaranteed Notes, 6.50%, due 9/15/20 Packaging (4.3%) Ball Corp., Guaranteed Notes, 7.13%, due 9/1/16 Ball Corp., Guaranteed Notes, 6.63%, due 3/15/18 Ball Corp., Guaranteed Notes, 7.38%, due 9/1/19 Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 Berry Plastics Corp., Secured Notes, 9.75%, due 1/15/21 Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.13%, due 4/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ñ Pharmaceuticals (2.4%) Endo Pharmaceuticals Holdings, Inc., Guaranteed Notes, 7.00%, due 7/15/19 ñ Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.88%, due 12/1/18 ñ See Notes to Schedule of Investments 46 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Printing & Publishing (2.3%) $ Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 $ Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 4.95%, due 4/1/14 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, due 5/15/18 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.63%, due 6/15/20 TL Acquisitions, Inc., Guaranteed Notes, 10.50%, due 1/15/15 ñ Software - Services (2.7%) Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 c Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Guaranteed Notes, 11.25%, due 3/31/16 First Data Corp., Guaranteed Notes, 12.63%, due 1/15/21 ñ Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 SunGard Data Systems, Inc., Guaranteed Notes, 10.63%, due 5/15/15 SunGard Data Systems, Inc., Guaranteed Notes, 7.38%, due 11/15/18 SunGard Data Systems, Inc., Guaranteed Notes, 7.63%, due 11/15/20 ØØ Syniverse Holdings, Inc., Guaranteed Notes, 9.13%, due 1/15/19 Specialty Retail (0.7%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 Toys "R" Us Property Co. II LLC, Senior Secured Notes, 8.50%, due 12/1/17 Steel Producers (0.0%) Steel Dynamics, Inc., Guaranteed Notes, 7.38%, due 11/1/12 Steel Producers - Products (0.1%) United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 Support - Services (1.8%) ARAMARK Holdings Corp., Senior Unsecured Notes, 8.63%, due 5/1/16 ñc Iron Mountain, Inc., Guaranteed Notes, 6.63%, due 1/1/16 Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Guaranteed Notes, 8.25%, due 2/1/21 RSC Equipment Rental, Inc., Senior Unsecured Notes, 9.50%, due 12/1/14 United Rentals N.A., Inc., Guaranteed Notes, 10.88%, due 6/15/16 West Corp., Guaranteed Notes, 8.63%, due 10/1/18 West Corp., Guaranteed Notes, 7.88%, due 1/15/19 Telecom - Integrated Services (5.2%) Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 See Notes to Schedule of Investments 47 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 $ ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 c Intelsat Jackson Holdings S.A., Guaranteed Notes, 11.25%, due 6/15/16 Intelsat Jackson Holdings S.A., Guaranteed Notes, 8.50%, due 11/1/19 Level 3 Escrow, Inc., Guaranteed Notes, 8.13%, due 7/1/19 ñ Level 3 Financing, Inc., Guaranteed Notes, 8.75%, due 2/15/17 Level 3 Financing, Inc., Guaranteed Notes, 9.38%, due 4/1/19 PAETEC Holding Corp., Guaranteed Notes, 9.88%, due 12/1/18 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 U.S. West Communications Group, Senior Unsecured Notes, 6.88%, due 9/15/33 Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 Windstream Corp., Guaranteed Notes, 7.88%, due 11/1/17 Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 Telecom - Wireless (3.3%) CC Holdings GS V LLC/Crown Castle GS III Corp., Senior Secured Notes, 7.75%, due 5/1/17 ñ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 Cricket Communications, Inc., Guaranteed Notes, 7.75%, due 10/15/20 Sprint Capital Corp., Guaranteed Notes, 8.38%, due 3/15/12 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Sprint Nextel Corp., Senior Unsecured Notes, 8.38%, due 8/15/17 Wind Acquisition Finance S.A., Senior Secured Notes, 7.25%, due 2/15/18 ñ Telecommunications (1.4%) CenturyLink, Inc., Senior Unsecured Notes, 6.45%, due 6/15/21 Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Qwest Corp., Senior Unsecured Notes, 7.50%, due 10/1/14 Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 Total Corporate Debt Securities (Cost $2,023,213) NUMBER OF SHARES Short-Term Investments (9.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $213,655) Total Investments (103.3%) (Cost $2,262,495) ## Liabilities, less cash, receivables and other assets [(3.3%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 48 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Municipal Debt Securities (99.1%) Arizona (1.6%) $ Northern Arizona Univ. Cert. of Participation (Research Infrastructure Proj.), Ser. 2005, $ (AMBAC Insured), 4.00%, due 9/1/14 Salt River Proj. Agricultural Imp. & Pwr. Dist. Elec. Sys. Ref. Rev., Ser. 2002-A, 5.25%, due 1/1/18 California (11.1%) California St. Infrastructure & Econ. Dev. Bank Rev. (J. Paul Getty), Ser. 2004-B, 0.10%, due 10/1/23 µß California Pub. Works Board Lease Rev. Dept. of Mental Hlth. (Coalinga St. Hosp.), Ser. 2004-A, 5.50%, due 6/1/21 California St. G.O., Ser. 2010, 5.25%, due 3/1/30 Mesa Cons. Wtr. Dist. Cert. of Participation, Ser. 2010, 5.00%, due 3/15/22 Sacramento City Fin. Au. Ref. Rev. (Master Lease Prog. Facs.), Ser. 2006-E, (AMBAC Insured), 5.25%, due 12/1/24 San Diego Pub. Fac. Fin. Au. Lease Ref. Rev. (Ballpark), Ser. 2007-A, (AMBAC Insured), 5.25%, due 2/15/21 San Francisco City & Co. Pub. Utils. Commission Wtr. Ref. Rev., Ser. 2011-D, 5.00%, due 11/1/24 San Francisco City & Co. Redev. Agcy. Lease Rev. Cap. Appreciation (George R. Moscone Convention Ctr.), Ser. 1992, 0.00%, due 7/1/12 San Mateo Union High Sch. Dist. G.O. Cap. Appreciation (Election 2010), Ser. 2011, 0.00%, due 9/1/33 a Santa Clara Co. East Side Union High Sch. Dist. G.O. (Election 2008), Ser. 2010-B, (Assured Guaranty Insured), 5.00%, due 8/1/23 Turlock Irrigation Dist. Ref. Rev. (First Priority), Ser. 2011, 5.00%, due 1/1/19 Walnut Pub. Fin. Au. Tax Allocation Rev. (Walnut Imp. Proj.), Ser. 2002, (AMBAC Insured), 5.38%, due 9/1/22 Colorado (1.3%) Colorado Wtr. Res. & Pwr. Dev. Au. Clean Wtr. Rev., Ser. 2010-A, 4.00%, due 9/1/25 Denver City & Co. Cert. of Participation (Wastewater/Rosyn Properties), Ser. 2010-B, 3.00%, due 12/1/16 District of Columbia (0.1%) Dist. of Columbia Univ. Ref. Rev. (Georgetown Univ.), Ser. 2009-A, 5.00%, due 4/1/21 ß Florida (4.0%) Palm Beach Co. G.O. Ref. (Rec. & Cultural Facs.), Ser. 2010, 5.00%, due 7/1/20 Palm Beach Co. Solid Waste Au. Rev., Ser. 2002-B, (AMBAC Insured), 0.00%, due 10/1/15 Port St. Lucie Research Facs. Rev. (Oregon Hlth. and Science Univ. Vaccine and Gene Therapy Institute Florida Corp. Proj.), Ser. 2010, 5.00%, due 5/1/22 ß Port St. Lucie Research Facs. Rev. (Oregon Hlth. and Science Univ. Vaccine and Gene Therapy Institute Florida Corp. Proj.), Ser. 2010, 5.00%, due 5/1/23 ß Georgia (1.0%) Gwinnett Co. Sch. Dist. G.O. Ref., Ser. 2010, 5.00%, due 2/1/25 See Notes to Schedule of Investments 49 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund (cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Illinois (8.9%) $ Chicago G.O., Ser. 2010-A, 5.00%, due 12/1/15 $ Chicago O'Hare Int'l Arpt. Gen. Arpt. Third Lien Ref. Rev., Ser. 2005-B, (National Public Finance Guarantee Corp. Insured), 5.25%, due 1/1/17 Cook Co. Sch. Dist. Number 144 Prairie Hills G.O. (Ltd. Sch.), Ser. 2010-A, (AGM Insured), 5.25%, due 12/1/27 Cook Co. Sch. Dist. Number 144 Prairie Hills G.O. (Ltd. Sch.), Ser. 2010-A, (AGM Insured), 5.25%, due 12/1/27 Pre-Refunded 12/1/2020 Cook Co. Sch. Dist. Number 83 G.O. (Ref. Sch.), Ser. 2011-D, 5.13%, due 12/1/30 DeKalb Kane LaSalle Cos. Comm. College Dist. Number 523 G.O., Ser. 2011-B, 0.00%, due 2/1/25 Illinois St. G.O., Ser. 1997, (National Public Finance Guarantee Corp. Insured), 5.25%, due 7/1/22 Illinois St. G.O., Ser. 2004-A, 5.00%, due 3/1/22 Illinois St. G.O., Ser. 2007, (National Public Finance Guarantee Corp. Insured), 5.00%, due 4/1/20 Illinois St. G.O. Ref., Ser. 2010, (AGM Insured), 5.00%, due 1/1/15 Indiana (3.6%) Indiana Muni. Pwr. Agcy., Ser. 2011-A, 5.00%, due 1/1/18 Indiana Muni. Pwr. Agcy. Pwr. Supply Sys. Ref. Rev., Ser. 2010-B, 5.00%, due 1/1/22 Indiana St. Fin. Au. Rev. (St. Revolving Fund Prog.), Ser. 2009-A1, 5.00%, due 2/1/21 Iowa (1.1%) Iowa Fin. Au. Hlth. Care Fac. Rev. (Genesis Hlth. Sys.), Ser. 2010, 5.00%, due 7/1/13 ß Kansas (1.6%) Wichita Hosp. Rev. (Facs. Imp.), Ser. 2009-IIIA, 4.50%, due 11/15/12 ß Wichita Hosp. Rev. Ref. (Facs. Imp.), Ser. 2001-III, 6.25%, due 11/15/18 ß Louisiana (1.2%) Louisiana St. Local Gov't Env. Facs. & Comm. Dev. Au. Rev. (LCTCS Facs. Corp. Proj.), Ser. 2011, 0.00%, due 10/1/17 Terrebonne Parish LA Hosp. Svc. Dist. Number 1 Hosp. Ref. Rev. (Gen. Med. Ctr. Proj.), Ser. 2010, 4.00%, due 4/1/15 Maryland (1.1%) Maryland St. G.O., Ser. 2011-B, 4.00%, due 3/15/25 Massachusetts (7.5%) Massachusetts Bay Trans. Au. Rev. (Assessment), Ser. 2006-A, 5.25%, due 7/1/30 Massachusetts Bay Trans. Au. Sr. Sales Tax Rev., Ser. 2005-B, (National Public Finance Guarantee Corp. Insured), 5.50%, due 7/1/24 Massachusetts Bay Trans. Au. Sr. Sales Tax Rev., Ser. 2006-A, 5.25%, due 7/1/34 Massachusetts St. HFA Hsg. Rev. (Single Family), Ser. 2009-144, 3.95%, due 6/1/18 Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Berklee College of Music), Ser. 2007-A, 5.00%, due 10/1/15 ß Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Northeastern Univ.), Ser. 2008-T3, 2.70%, due 10/1/37 Putable 2/20/14 µß See Notes to Schedule of Investments 50 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund (cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Tufts Univ.), Ser. 1995-G, $ µß (LOC: Bank of America), 0.16%, due 2/15/26 Massachusetts St. Turnpike Au. Western Turnpike Rev., Ser. 1997-A, (National Public Finance Guarantee Corp. Insured), 5.55%, due 1/1/17 Michigan (4.2%) Forest Hills Pub. Sch. G.O. Ref., Ser. 2005, (AGM Insured), 5.00%, due 5/1/21 L'Anse Creuse Pub. Sch. G.O. (Sch. Bldg. & Site), Ser. 2008, (LOC: JP Morgan Chase Bank), 0.16%, due 5/1/35 µ Michigan St. Hsg. Dev. Au. Rental Hsg. Rev., Ser. 2011-B, 4.00%, due 10/1/16 Saginaw Valley St. Univ. Rev., Ser. 2010-A, 5.00%, due 7/1/13 Minnesota (1.3%) Becker PCR (No. St. Pwr. Co.), Ser. 1992-A, 8.50%, due 3/1/19 ß Mississippi (0.9%) Mississippi Dev. Bank Spec. Oblig. (Dept. Corrections), Ser. 2010-D, 5.00%, due 8/1/22 Missouri (1.5%) Missouri St. Dev. Fin. Board Infrastructure Facs. Ref. Rev. Wtr. Sys., Ser. 2009-E, 4.00%, due 11/1/15 Missouri St. Hlth. & Ed. Fac. Au. Rev. (Children's Mercy Hosp.), Ser. 2009, 5.13%, due 5/15/24 ß Nebraska (1.1%) Omaha Pub. Fac. Corp. Lease Rev. (Baseball Stadium Proj.), Ser. 2009, 5.00%, due 6/1/22 Nevada (1.8%) Clark Co. G.O. (Limited Tax Bond Bank), Ser. 2001, (National Public Finance Guarantee Corp. Insured), 5.50%, due 6/1/13 Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 7.50%, due 6/15/23 New Jersey (4.6%) Morristown Parking Au. Rev., Ser. 2011, 4.00%, due 8/1/18 New Jersey Econ. Dev. Au. Rev. (Sch. Fac. Construction), Ser. 2010-DD1, 5.00%, due 12/15/18 New Jersey Trans. Trust Fund Au., Ser. 2006-A, (National Public Finance Guarantee Corp. Insured), 5.25%, due 12/15/21 New Jersey Trans. Trust Fund Au. Trans. Sys. Rev., Ser. 2006-A, 5.25%, due 12/15/19 Newark G.O., Ser. 2010-A, 4.00%, due 10/1/21 New Mexico (0.7%) Albuquerque Muni. Sch. Dist. Number 012 (Sch. Bldg.) G.O., Ser. 2008-B, 4.50%, due 8/1/19 See Notes to Schedule of Investments 51 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund (cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z New York (8.4%) $ Long Island Pwr. Au. Elec. Sys. Rev., Ser. 2006-F, $ (National Public Finance Guarantee Corp. Insured), 5.00%, due 5/1/19 New York City Transitional Fin. Au. Rev. (Future Tax Secured), Ser. 2011-E, 5.00%, due 11/1/16 New York St. Dorm. Au. (St. Personal Income Tax), Ser. 2011-C, 4.00%, due 3/15/19 New York St. Env. Fac. Corp. Spec. Oblig. Rev. Ref. (Riverbank St. Park), Ser. 1996, (AMBAC Insured), 6.25%, due 4/1/12 New York St. Local Gov't Assist Corp., Ser. 1993-E, (AGM Insured), 6.00%, due 4/1/14 New York St. Urban Dev. Corp. Ref. Rev. (Correctional Facs.), Ser. 1994-A, (AGM Insured), 5.50%, due 1/1/14 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2010-A, 5.00%, due 3/15/19 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2009-A1, 5.00%, due 12/15/19 Port Au. New York & New Jersey Rev. (One Hundred Fifty-Third), Ser. 2008, 4.50%, due 7/15/27 Triborough Bridge & Tunnel Au. Ref. Rev., Ser. 2002-B, 5.25%, due 11/15/16 North Carolina (0.9%) North Carolina St. Cap. Imp. Ltd. Oblig. (Annual Appropriation), Ser. 2009-A, 5.00%, due 5/1/19 Western Carolina Univ. Research & Dev. Corp. Cert. of Participation (Western Carolina Univ. Std. Hsg.), Ser. 2008, (Assured Guaranty Insured), 5.25%, due 6/1/20 ß Ohio (1.0%) Ohio St. G.O. (Infrastructure Imp.), Ser. 2011-B, 5.00%, due 8/1/19 Oregon (1.7%) Oregon St. Hsg. & Comm. Svc. Dept. Mtge. Rev. (Single Family Mtge. Prog.), Ser. 2005-D, 4.40%, due 7/1/19 Tualatin Valley Fire & Rescue Rural Fire Protection Dist. G.O., Ser. 2011, 4.00%, due 6/1/27 Pennsylvania (1.9%) Pennsylvania HFA Single Family Mtge. Rev., Ser. 2010-109, 2.45%, due 4/1/16 Pennsylvania St. Pub. Sch. Bldg. Au. College Rev. (Montgomery Co. Comm. College), Ser. 2008, (AGM Insured), 5.00%, due 5/1/21 ß Pennsylvania St. Turnpike Commission Rev., Ser. 2011-B, 5.00%, due 12/1/14 Puerto Rico (1.8%) Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/35 Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/40 Rhode Island (1.0%) Rhode Island St. Std. Loan Au. Std. Loan Rev. (Sr. Prog.), Ser. 2010-A, 4.40%, due 12/1/19 South Carolina (0.8%) Charleston Co. G.O. (Cap. Imp. Plan), Ser. 2011, 5.00%, due 11/1/18 See Notes to Schedule of Investments 52 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund (cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Tennessee (3.0%) $ Memphis Ref. G.O. (Gen. Imp.), Ser. 2011, 5.00%, due 5/1/24 $ Metro. Nashville Arpt. Au. Ref. Rev. Impt., Ser. 2010-B, (AGM Insured), 4.00%, due 7/1/15 Texas (9.7%) Alamo Comm. College Dist. G.O. (Maintenance Tax Notes), Ser. 2011, 4.00%, due 2/15/20 Collin Co. G.O., Ser. 2011, 4.00%, due 2/15/27 Dallas Fort Worth Int'l Arpt. Ref. Rev., Ser. 2009-A, 5.00%, due 11/1/24 El Paso Independent Sch. Dist. Ref. G.O., Ser. 2011, (PSF Insured), 4.00%, due 8/15/26 Fort Bend Independent Sch. Dist. Ref. G.O. (Sch. Bldg.), Ser. 2008, (PSF Insured), 5.00%, due 8/15/21 Grapevine Combination Tax & Tax Increment Reinvestment Zone Rev. Cert. of Oblig. G.O., Ser. 2000, (National Public Finance Guarantee Corp. Insured), 5.63%, due 8/15/15 Harris Co. Cultural Ed. Fac. Fin. Corp. Ref. Rev. (Methodist Hosp. Sys.), Ser. 2009-B1, 5.00%, due 12/1/28 Putable 6/1/12 µß Harris Co. Cultural Ed. Fac. Fin. Corp. Rev. (Methodist Hosp. Sys.), Ser. 2008-B, 5.25%, due 12/1/17 ß Houston Wtr. & Swr. Sys. Jr. Lien Ref. Rev., Ser. 2001-B, (National Public Finance Guarantee Corp. Insured), 5.50%, due 12/1/24 Lone Star College Sys. G.O., Ser. 2011, 3.00%, due 2/15/19 Texas A&M Univ. Perm. Univ. Fund Rev., Ser. 2011, 3.00%, due 7/1/17 Texas A&M Univ. Perm. Univ. Fund Rev., Ser. 2011, 3.00%, due 7/1/18 Texas A&M Univ. Perm. Univ. Fund Rev., Ser. 2011, 4.00%, due 7/1/19 Texas St. Technical College Sys. Rev. Ref. & Imp., Ser. 2011, 5.00%, due 8/1/17 Texas St. Technical College Sys. Rev. Ref. & Imp., Ser. 2011, 5.00%, due 8/1/18 Virginia (4.1%) Newport News Ref. G.O., Ser. 2011-B, 4.00%, due 7/1/19 Virginia Commonwealth Trans. Board Rev. (Cap. Proj.), Ser. 2011, 4.00%, due 5/15/29 Virginia St. Hsg. Dev. Au. Homeownership Mtge. Rev., Ser. 2010-B, 2.10%, due 9/1/15 Washington (4.6%) Energy Northwest Elec. Ref. Rev. (Proj. Number 1), Ser. 2002-B, (National Public Finance Guarantee Corp. Insured), 6.00%, due 7/1/17 Energy Northwest Elec. Ref. Rev. (Proj. Number 3), Ser. 2010-A, 5.00%, due 7/1/18 ß Washington St. Ref. G.O. (Motor Vehicle Fuel), Ser. 2010-R-2011C, 4.00%, due 7/1/25 Washington St. Ref. G.O. (Var. Purp.), Ser. 2010-R-2011B, 4.00%, due 7/1/26 Total Investments (99.1%) (Cost $120,019) ## Cash, receivables and other assets, less liabilities (0.9%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 53 Schedule of Investments Neuberger Berman Short Duration Bond Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (13.7%) $ U.S. Treasury Bills, 0.02%, due 12/22/11 $ U.S. Treasury Notes, 2.00%, due 11/30/13 U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $9,521) U.S. Government Agency Securities (3.7%) Citigroup Funding, Inc., Guaranteed FDIC Floating Rate Medium-Term Notes, 0.67%, due 3/30/12 µ@ Wells Fargo & Co., Guaranteed FDIC Floating Rate Notes, 0.57%, due 6/15/12 µ@ Total U.S. Government Agency Securities (Cost $2,600) Mortgage-Backed Securities (40.6%) Adjustable Alt-B Mixed Balance (0.6%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.74%, due 7/25/35 µ Adjustable Jumbo Balance (3.2%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 2.99%, due 4/19/36 µ Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR16, Class 4A2, 2.72%, due 10/25/35 µ Adjustable Mixed Balance (2.9%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.70%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.36%, due 6/19/34 µ Commercial Mortgage-Backed (21.8%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 ØØ Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.92%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.56%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Class A2, 5.45%, due 1/15/49 GE Capital Commercial Mortgage Corp., Ser. 2002-2A, Class A2, 4.97%, due 8/11/36 GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñØØ LB-UBS Commercial Mortgage Trust, Ser. 2003-C1, Class C, 4.50%, due 12/15/36 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.19%, due 7/15/37 µ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñØØ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.46%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ See Notes to Schedule of Investments 54 Schedule of Investments Neuberger Berman Short Duration Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Mortgage-Backed Non-Agency (3.5%) $ Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 $ ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (3.6%) Pass-Through Certificates, 4.50%, due 4/1/39 Whole Loan, Ser. 2004-W8, Class PT, 11.18%, due 6/25/44 µ Freddie Mac (5.0%) 5 ARM Certificates, 1.75%, due 1/1/17 5 µ Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Pass-Through Certificates, 4.50%, due 11/1/39 Government National Mortgage Association (0.0%) 5 Pass-Through Certificates, 12.00%, due 12/15/12 & 3/15/14 5 Total Mortgage-Backed Securities (Cost $29,767) Corporate Debt Securities (28.2%) Banks (9.0%) Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 ØØ Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.30%, due 2/14/12 JP Morgan Chase & Co., Senior Unsecured Medium-Term Notes, 2.05%, due 1/24/14 Morgan Stanley, Senior Unsecured Notes, 2.88%, due 1/24/14 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (1.4%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Anheuser-Busch Inbev Worldwide, Inc., Guaranteed Notes, 1.50%, due 7/14/14 Computers (2.0%) IBM Corp., Senior Unsecured Notes, 0.88%, due 10/31/14 Diversified Financial Services (6.6%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, Ser. F, 4.70%, due 3/15/12 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 5.00%, due 4/10/12 See Notes to Schedule of Investments 55 Schedule of Investments Neuberger Berman Short Duration Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 $ Merrill Lynch & Co., Inc., Senior Unsecured Medium-Term Notes, Ser. C, 6.05%, due 8/15/12 Food (0.5%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.8%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (3.6%) DIRECTTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Office/Business Equipment (1.0%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Retail (1.0%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (2.3%) Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $19,409) Asset-Backed Securities (11.8%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.39%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.37%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE9, Class 1A2, 0.39%, due 11/25/36 µ Carrington Mortgage Loan Trust, Ser. 2006-OPT1, Class A3, 0.42%, due 2/25/36 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.50%, due 2/25/37 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-3, Class 2A2, 0.42%, due 6/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-5, Class 2A2, 0.42%, due 8/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-6, Class 2A2, 0.42%, due 9/25/36 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 22 Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.33%, due 11/25/36 22 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.82%, due 7/13/46 0 #µ* Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.47%, due 1/25/36 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.41%, due 6/25/36 µØØ Total Asset-Backed Securities (Cost $10,336) See Notes to Schedule of Investments 56 Schedule of Investments Neuberger Berman Short Duration Bond Fund (cont'd) NUMBER OF SHARES VALUE† (000's omitted)z Short-Term Investments (6.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $4,551) $ Total Investments (104.5%) (Cost $76,184) ## Liabilities, less cash, receivables and other assets [(4.5%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 57 Schedule of Investments Neuberger Berman Strategic Income Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (13.4%) Aerospace & Defense (0.0%) $ Sequa Corp., Term Loan, due 12/3/14 $ ¢^^ Air Transport (0.1%) Delta Air Lines, Inc., Term Loan B, 5.50%, due 4/20/17 All Telecom (0.6%) ClientLogic Corp., Term Loan, 7.14%, due 1/30/17 Integra Telecom, Inc., Term Loan B, 9.25%, due 4/15/15 Intelsat Jackson Holdings S.A., Term Loan B, 5.25%, due 4/2/18 ¢^^ Level 3 Financing, Inc., Term Loan B2, 5.75%, due 9/1/18 ¢^^ Syniverse Technologies, Inc., Term Loan B, 5.25%, due 12/21/17 Automotive (0.4%) Allison Transmission, Inc., Term Loan B, 2.75%, due 8/7/14 Autoparts Holdings Ltd., First Lien Term Loan, 6.50%, due 7/29/17 Chrysler Group LLC, Term Loan, 6.00%, due 5/24/17 Federal-Mogul Corp., Term Loan B, due 12/27/14 ¢^^ 53 Federal-Mogul Corp., Term Loan C, due 12/27/15 50 ¢^^ UCI Int'l, Inc., Term Loan B, 5.50%, due 7/26/17 Building & Development (0.4%) Capital Automotive LP, Term Loan B, 5.00%, due 3/11/17 ¢^^ Custom Building Products, Inc., Term Loan B, 5.75%, due 3/19/15 Goodman Global Holdings, Inc., First Lien Term Loan, 5.75%, due 10/28/16 66 Realogy Corp., Letter of Credit, 4.44%, due 10/10/16 57 Realogy Corp., Term Loan, 4.52%, due 10/10/16 Business Equipment & Services (1.1%) Acosta, Inc., Term Loan, 4.75%, due 3/1/18 Advantage Sales & Marketing, Inc., Second Lien Term Loan, 9.25%, due 6/18/18 Brand Energy & Infrastructure Services, Inc., Second Lien Term Loan, 6.38%, due 2/7/15 Brickman Group Holdings, Inc., Term Loan B, 7.25%, due 10/14/16 Brock Holdings III, Inc., Term Loan B, 6.00%, due 3/16/17 Brock Holdings III, Inc., Second Lien Term Loan, 10.00%, due 3/16/18 Catalina Marketing Corp., Term Loan, due 10/1/14 ¢^^ Ceridian Corp., Term Loan, 3.25%, due 11/9/14 Lender Process Services, Inc., Term Loan B, 5.50%, due 8/14/18 Protection One Alarm Monitoring, Inc., Term Loan B, 6.00%, due 6/4/16 Quintiles Transnational Corp., Term Loan B, 5.00%, due 6/8/18 Transaction Network Services, Inc., Term Loan C, 6.00%, due 11/18/15 See Notes to Schedule of Investments 58 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Cable & Satellite Television (0.5%) $ Cequel Communications LLC, Term Loan, due 11/5/13 $ ¢^^ 27 Charter Communications Operating LLC, Term Loan, 7.25%, due 3/6/14 27 San Juan Cable Holdings, LLC, Second Lien Term Loan, 10.00%, due 6/9/18 UPC Financing Partnership, Term Loan, due 12/31/14 ¢^^ UPC Financing Partnership, Term Loan, due 12/31/17 ¢^^ Yankee Cable Acquisition, LLC, Term Loan B1, 6.50%, due 8/26/16 Chemicals (0.1%) Ashland, Inc., Term Loan B, 3.75%, due 8/23/18 Chemicals & Plastics (0.5%) Ineos US Finance LLC, Term Loan B2, due 12/14/13 ¢^^ Ineos US Finance LLC, Term Loan C2, due 12/14/14 ¢^^ Momentive Performance Materials, Inc., Term Loan B, due 12/4/13 ¢^^ OM Group, Inc., Term Loan B, 5.75%, due 8/2/17 PQ Corp., Second Lien Term Loan, 6.75%, due 7/30/15 Styron S.a.r.L., LLC, Term Loan B, 6.00%, due 8/2/17 Univar, Inc., Term Loan B, 5.00%, due 6/30/17 Containers & Glass Products (0.5%) Berry Plastics Corp., Term Loan C, due 4/3/15 ¢^^ Exopack, LLC, Term Loan, 6.50%, due 5/31/17 Reynolds Group Holdings, Inc., Term Loan C, 6.50%, due 8/9/18 Sealed Air Corp., Term Loan B, 4.75%, due 10/3/18 Corporation Manufacturing (0.7%) AMC Networks, Inc., Term Loan B, 4.00%, due 12/31/18 Eagle Parent, Inc., Term Loan, 5.00%, due 5/16/18 Mondrian Investment Partners Ltd., Term Loan, 5.50%, due 7/12/18 SBA Finance, Term Loan, 3.75%, due 6/30/18 SymphonyIRI Group, Inc., Term Loan B, 5.00%, due 12/1/17 Walter Investment Management Corp., First Lien Term Loan, 7.75%, due 6/30/16 Walter Investment Management Corp., Second Lien Term Loan, 12.50%, due 12/30/16 Electronics - Electrical (0.8%) Aspect Software, Inc., Term Loan B, 6.25%, due 5/7/16 CommScope, Inc., Term Loan B, 5.00%, due 1/14/18 ¢^^ Datatel, Inc., First Lien Term Loan, 5.00%, due 2/20/17 Datatel, Inc., Second Lien Term Loan, 8.75%, due 2/19/18 Edwards (Cayman Islands II) Ltd., Term Loan B, 5.50%, due 5/31/16 Freescale Semiconductor, Inc., Term Loan B, 4.50%, due 12/1/16 Go Daddy Group, Inc., Term Loan, due 12/17/18 ¢^^ Kronos, Inc., Term Loan, due 6/11/14 ¢^^ SkillSoft Corp., Term Loan B, 6.50%, due 5/26/17 See Notes to Schedule of Investments 59 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Equipment Leasing (0.1%) $ AWAS Finance Luxembourg S.a.r.L., Term Loan B, 5.25%, due 6/10/16 $ Farming - Agriculture (0.0%) WM Bolthouse Farms, Inc., First Lien Term Loan, 5.50%, due 2/11/16 Finance (0.2%) Springleaf Finance Corp., Term Loan, 5.50%, due 5/10/17 ¢^^ Financial Intermediaries (1.2%) Citco III Ltd., Term Loan, 6.25%, due 6/29/18 First Data Corp., Term Loan B, 4.24%, due 3/23/18 Fortress Investment Group LLC, Term Loan B, 5.75%, due 10/7/15 Harbourvest Partners LLC, Term Loan B, 6.25%, due 12/17/16 KAR Auction Services, Inc., Term Loan B, 5.00%, due 5/19/17 LPL Holdings, Inc., Term Loan, 5.25%, due 6/28/17 Nuveen Investments, Inc., Term Loan, 5.81%, due 5/13/17 Ocwen Financial Corp., Term Loan B, 7.00%, due 9/1/16 Food & Drug Retailers (0.1%) Rite Aid Corp., Term Loan 5, due 3/3/18 ¢^^ Food Products (0.3%) Del Monte Foods Co., Term Loan, 4.50%, due 3/8/18 ¢^^ Pinnacle Foods Holdings Corp., Term Loan D, 6.00%, due 4/2/14 Food Service (0.1%) U.S. Foodservice, Inc., Term Loan B, 5.75%, due 3/31/17 Health Care (1.5%) Aurora Diagnostics LLC, Term Loan B, 6.25%, due 5/26/16 CareStream Health, Inc., Term Loan B, 5.00%, due 2/25/17 Community Health Systems, Inc., Term Loan, 2.57%, due 7/25/14 ¢^^ 42 Community Health Systems, Inc., Term Loan DD, 2.57%, due 7/25/14 41 ¢^^ Emergency Medical Services Corp., Term Loan, 5.25%, due 5/25/18 Endo Pharmaceuticals Holdings, Inc., Term Loan B, 4.00%, due 6/18/18 Grifols, Inc., Term Loan B, 6.00%, due 6/1/17 ¢^^ HCA, Inc., Term Loan B2, 3.62%, due 3/31/17 Health Management Associates, Inc., Term Loan B, 2.12%, due 2/28/14 ¢^^ IASIS Healthcare LLC, Term Loan, 5.00%, due 5/3/18 Immucor, Inc., Term Loan B, 7.25%, due 8/17/18 Kindred Healthcare, Inc., Term Loan, 5.25%, due 6/1/18 RPI Finance Trust, Term Loan 2, 4.00%, due 5/9/18 Select Medical Corp., Term Loan B, 5.50%, due 6/1/18 Universal Health Services, Inc., Term Loan B, 4.00%, due 11/15/16 See Notes to Schedule of Investments 60 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Home Furnishings (0.1%) $ National Bedding Co., LLC, Second Lien Term Loan, 5.31%, due 2/28/14 $ Industrial Equipment (0.3%) Husky Injection Molding Systems Ltd., Senior Term Loan B, 6.50%, due 7/2/18 NES Rentals Holdings, Inc., Second Lien Term Loan, 10.00%, due 7/20/13 Terex Corp., Term Loan B, 5.50%, due 4/28/17 Insurance (0.1%) Sedgwick CMS Holdings, Inc., Term Loan, 5.00%, due 12/31/16 Leisure Goods - Activities - Movies (0.2%) LodgeNet Entertainment Corp., Term Loan, 6.50%, due 4/4/14 Six Flags Theme Parks, Inc., Term Loan B, 5.25%, due 6/30/16 Summit Entertainment LLC, Term Loan, 7.50%, due 9/7/16 Lodging & Casinos (0.2%) Caesars Entertainment Operating Co., Term Loan B2, 3.24%, due 1/28/15 Caesars Entertainment Operating Co., Term Loan B4, 9.50%, due 10/31/16 City Center Holdings, LLC, Term Loan, 7.50%, due 1/21/15 Nonferrous Metals - Minerals (0.2%) Fairmount Minerals Ltd., Term Loan B, 5.25%, due 3/15/17 Oil & Gas (0.2%) Frac Tech Int'l LLC, Term Loan B, 6.25%, due 5/6/16 ¢^^ Publishing (0.8%) Cengage Learning Acquisitions, Inc., Term Loan 1, 7.50%, due 7/3/14 Dex Media East LLC, Term Loan, 2.83%, due 10/24/14 Getty Images, Inc., Term Loan, 5.25%, due 11/7/16 Instant Web, Inc., Term Loan B, 3.62%, due 8/7/14 Instant Web, Inc., Term Loan DD, 3.62%, due 8/7/14 94 Interactive Data Corp., Term Loan B, 4.50%, due 2/11/18 ¢^^ Postmedia Network, Inc., Term Loan C, 6.25%, due 7/13/16 Quad/Graphics, Inc., Term Loan B, 4.00%, due 7/26/18 Radio & Television (0.8%) Clear Channel Communications, Inc., Term Loan A, 3.65%, due 7/30/14 Clear Channel Communications, Inc., Term Loan B, 3.90%, due 1/29/16 Cumulus Media, Inc., Term Loan, 5.75%, due 9/16/18 Formula One Holdings, Term Loan, due 12/31/14 ¢^^ See Notes to Schedule of Investments 61 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Foxco Acquisition Sub, LLC, Term Loan B, 4.75%, due 7/14/15 $ Univision Communications, Inc., Term Loan, 4.50%, due 3/31/17 Retailers (except food & drug) (0.9%) AMSCAN Holdings, Inc., Term Loan B, 6.75%, due 12/2/17 Bass Pro Group LLC, Term Loan, 5.25%, due 6/13/17 Gymboree Corp., Term Loan, 5.00%, due 2/23/18 Harbor Freight Tools USA, Inc., First Lien Term Loan, 6.50%, due 12/22/17 Michaels Stores, Inc., Term Loan B2, 4.88% – 4.94%, due 7/31/16 Neiman Marcus Group, Inc., Term Loan, 4.75%, due 5/16/18 ServiceMaster Co., Term Loan, 2.75%, due 7/24/14 35 ServiceMaster Co., Term Loan DD, 2.75%, due 7/24/14 33 Toys "R' Us-Delaware, Inc., Term Loan, 6.00%, due 9/1/16 Surface Transport (0.1%) Avis Budget Car Rental, LLC, Term Loan, due 9/22/18 ¢^^ Utilities (0.3%) Calpine Corp., Term Loan, due 4/1/18 ¢^^ GenOn Energy, Inc., Term Loan B, 6.00%, due 9/20/17 13 Longview Power LLC, Letter of Credit, 3.88%, due 2/28/14 11 Longview Power LLC, Term Loan B, 6.13%, due 10/31/17 ¢^^ TPF Generation Holdings LLC, Second Lien Term Loan C, 4.62%, due 12/15/14 Total Bank Loan Obligations (Cost $74,525) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (5.0%) U.S. Treasury Bonds, 6.88%, due 8/15/25 U.S. Treasury Bonds, 4.50%, due 2/15/36 U.S. Treasury Inflation Index Notes, 2.38%, due 1/15/17 & 1/15/25 U.S. Treasury Inflation Index Notes, 1.13%, due 1/15/21 U.S. Treasury Notes, 2.38%, due 10/31/14 U.S. Treasury Notes, 3.13%, due 1/31/17 U.S. Treasury Notes, 3.63%, due 8/15/19 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $25,600) Mortgage-Backed Securities (40.9%) Collateralized Mortgage Obligations (1.3%) Banc of America Funding Corp., Ser. 2006-G, Class 2A1, 0.47%, due 7/20/36 µØØ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.69%, due 5/25/34 µ JP Morgan Alternative Loan Trust, Ser. 2006-A5, Class 1A1, 0.42%, due 10/25/36 µØØ JP Morgan Mortgage Acquisition Corp., Ser. 2007-HE1, Class AF1, 0.36%, due 3/25/47 µ JP Morgan Mortgage Trust, Ser. 2005-A3, Class 6A5, 2.71%, due 6/25/35 µ MortgageIT Trust, Ser. 2005-3, Class A1, 0.56%, due 8/25/35 µ WaMu Mortgage Pass-Through Certificates, Ser. 2006-AR10, Class 1A1, 5.89%, due 9/25/36 µ See Notes to Schedule of Investments 62 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Commercial Mortgage-Backed (12.5%) $ Banc of America Commercial Mortgage, Inc., Ser. 2006-3, Class A4, 5.89%, due 7/10/44 $ µØØ Banc of America Commercial Mortgage, Inc., Ser. 2006-6, Class A4, 5.36%, due 10/10/45 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2006-5, Class A4, 5.41%, due 9/10/47 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-1, Class A4, 5.45%, due 1/15/49 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-3, Class A4, 5.80%, due 6/10/49 µØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW15, Class A4, 5.33%, due 2/11/44 ØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Class A4, 5.69%, due 6/11/50 µØØ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD5, Class A4, 5.89%, due 11/15/44 µØØ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD4, Class A4, 5.32%, due 12/11/49 ØØ Commercial Mortgage Loan Trust, Ser. 2008-LS1, Class A4B, 6.21%, due 12/10/49 µØØ Commercial Mortgage Pass-Through Certificates, Ser. 2006-C8, Class A4, 5.31%, due 12/10/46 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C3, Class A4, 5.90%, due 6/15/39 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C4, Class A3, 5.47%, due 9/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C4, Class A4, 5.97%, due 9/15/39 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C5, Class A3, 5.31%, due 12/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A4, 5.70%, due 9/15/40 µØØ CWCapital Cobalt Ltd., Ser. 2007-C3, Class A4, 6.01%, due 5/15/46 µØØ CWCapital Cobalt Ltd., Ser. 2007-C2, Class A2, 5.33%, due 4/15/47 ØØ CWCapital Cobalt Ltd., Ser. 2007-C2, Class A3, 5.48%, due 4/15/47 µØØ DBUBS Mortgage Trust, Ser. 2011-LC1A, Class A1, 3.74%, due 11/10/46 ñØØ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 ØØ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG11, Class A4, 5.74%, due 12/10/49 ØØ GS Mortgage Securities Corp. II, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 µØØ GS Mortgage Securities Corp. II, Ser. 2005-GG4, Class A3, 4.61%, due 7/10/39 ØØ GS Mortgage Securities Corp. II, Ser. 2005-GG4, Class A4, 4.76%, due 7/10/39 ØØ GS Mortgage Securities Corp. II, Ser. 2011-GC3, Class A4, 4.75%, due 3/10/44 ñØØ GS Mortgage Securities Corp. II, Ser. 2007-GG10, Class A4, 5.98%, due 8/10/45 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-CB15, Class A4, 5.81%, due 6/12/43 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP9, Class A3, 5.34%, due 5/15/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB18, Class A4, 5.44%, due 6/12/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LDPX, Class A3, 5.42%, due 1/15/49 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A4, 6.00%, due 6/15/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class A4, 5.79%, due 2/12/51 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class A3, 5.82%, due 2/12/51 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD12, Class A4, 5.88%, due 2/15/51 µØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A4, 5.38%, due 8/12/48 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Class A4, 5.81%, due 6/12/50 µØØ Morgan Stanley Capital I, Ser. 2005-WMC1, Class M2, 0.98%, due 1/25/35 µØØ Morgan Stanley Capital I, Ser. 2007-IQ16, Class A4, 5.81%, due 12/12/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Class A5, 4.66%, due 5/15/44 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Class A4, 5.51%, due 4/15/47 Fannie Mae (10.2%) Pass-Through Certificates, 5.00%, due 8/1/33 – 5/1/37 Pass-Through Certificates, 5.50%, due 7/1/33 – 1/1/39 ØØ Pass-Through Certificates, 6.00%, due 9/1/33 – 9/1/40 See Notes to Schedule of Investments 63 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ 3 Pass-Through Certificates, 6.50%, due 9/1/32 $ 3 8 Pass-Through Certificates, 7.00%, due 7/1/29 10 2 Pass-Through Certificates, 7.50%, due 12/1/32 2 Pass-Through Certificates, 4.00%, due 10/1/39 – 10/1/40 Pass-Through Certificates, 4.50%, due 5/1/41 Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø 30 Pass-Through Certificates, 6.00%, TBA, 30 Year Maturity 33 Ø Freddie Mac (16.9%) Federal Home Loan Bank, Bonds, 5.50%, due 7/15/36 Pass-Through Certificates, 4.00%, due 9/1/39 – 1/1/41 Pass-Through Certificates, 4.50%, due 8/1/18 & 7/1/41 Pass-Through Certificates, 5.00%, due 5/1/18 – 8/1/39 Pass-Through Certificates, 5.50%, due 9/1/17 – 5/1/40 ØØ Pass-Through Certificates, 6.00%, due 4/1/17 – 9/1/38 1 Pass-Through Certificates, 6.50%, due 3/1/16 1 2 Pass-Through Certificates, 7.00%, due 6/1/32 2 Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Government National Mortgage Association (0.0%) 3 Pass-Through Certificates, 6.50%, due 7/15/32 4 3 Pass-Through Certificates, 7.00%, due 8/15/32 3 7 Total Mortgage-Backed Securities (Cost $216,056) Corporate Debt Securities (38.8%) Aerospace & Defense (0.5%) AWAS Aviation Capital Ltd., Senior Secured Notes, 7.00%, due 10/17/16 ñ BE Aerospace, Inc., Senior Unsecured Notes, 8.50%, due 7/1/18 ØØ Lockheed Martin Corp., Senior Unsecured Notes, 3.35%, due 9/15/21 ØØ Agriculture (0.6%) Lorillard Tobacco Co., Guaranteed Notes, 3.50%, due 8/4/16 ØØ Lorillard Tobacco Co., Guaranteed Notes, 8.13%, due 6/23/19 ØØ Airlines (1.5%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñØØ Continental Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 7.25%, due 11/10/19 Continental Airlines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 4.75%, due 1/12/21 ØØ Continental Airlines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 5.98%, due 4/19/22 ØØ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñØØ See Notes to Schedule of Investments 64 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2010-1, Class A, 6.20%, due 7/2/18 $ ØØ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2009-1, Class A, 7.75%, due 12/17/19 ØØ Delta Air Lines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 6.82%, due 8/10/22 ØØ United Air Lines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñ Auto Loans (0.4%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 12/15/16 ØØ Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 ØØ Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 ØØ Automakers (0.5%) Chrysler Group LLC, Senior Secured Notes, 8.00%, due 6/15/19 ñ Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 7.45%, due 7/16/31 ØØ Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 ØØ Banking (4.9%) Ally Financial, Inc., Guaranteed Notes, 8.30%, due 2/12/15 Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 ØØ Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Bank of America Corp., Senior Unsecured Notes, 4.50%, due 4/1/15 ØØ Bank of America Corp., Senior Unsecured Notes, 4.75%, due 8/1/15 Bank of America Corp., Senior Unsecured Notes, 5.63%, due 7/1/20 ØØ Bank of America Corp., Senior Unsecured Medium-Term Notes, 5.00%, due 5/13/21 ØØ Citigroup, Inc., Senior Unsecured Notes, 5.50%, due 4/11/13 ØØ Citigroup, Inc., Senior Unsecured Notes, 6.13%, due 11/21/17 ØØ Goldman Sachs Group, Inc., Subordinated Notes, 6.75%, due 10/1/37 ØØ JP Morgan Chase Capital XVII, Limited Guaranteed Notes, Ser. Q, 5.85%, due 8/1/35 Morgan Stanley, Senior Unsecured Notes, 3.45%, due 11/2/15 ØØ Morgan Stanley, Senior Unsecured Notes, 3.80%, due 4/29/16 ØØ Morgan Stanley, Senior Unsecured Global Medium-Term Notes, Ser. F, 5.63%, due 9/23/19 ØØ Morgan Stanley, Senior Unsecured Notes, 5.50%, due 7/28/21 ØØ Royal Bank of Canada, Senior Notes, 1.45%, due 10/30/14 Beverages (0.0%) Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 9/1/16 Building & Construction (0.1%) Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 Building Materials (0.3%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 ØØ Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 ØØ See Notes to Schedule of Investments 65 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 $ ñØØ USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñØØ Chemicals (0.5%) CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 Hexion US Finance Corp., Senior Secured Notes, 8.88%, due 2/1/18 Lyondell Chemical Co., Senior Secured Notes, 8.00%, due 11/1/17 Nalco Co., Senior Notes, 8.25%, due 5/15/17 The Dow Chemical Co., Senior Unsecured Notes, 4.25%, due 11/15/20 ØØ Computer Hardware (0.1%) Seagate HDD Cayman, Guaranteed Notes, 7.00%, due 11/1/21 ñ Computers (0.4%) Hewlett-Packard Co., Senior Unsecured Notes, 2.35%, due 3/15/15 Consumer - Commercial Lease Financing (1.5%) CIT Group, Inc., Secured Notes, Ser. C, 5.25%, due 4/1/14 ñ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Secured Notes, 7.00%, due 5/2/16 ñ CIT Group, Inc., Secured Notes, 7.00%, due 5/1/17 ØØ CIT Group, Inc., Secured Notes, 7.00%, due 5/2/17 ñ 60 CIT Group, Inc., Secured Notes, 6.63%, due 4/1/18 63 ñ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 6.63%, due 11/15/13 Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.65%, due 6/1/14 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 Int'l Lease Finance Corp., Senior Secured Notes, 7.13%, due 9/1/18 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 6.25%, due 5/15/19 SLM Corp., Senior Medium-Term Notes, 6.25%, due 1/25/16 SLM Corp., Senior Unsecured Medium-Term Notes, Ser. A, 8.45%, due 6/15/18 Springleaf Finance Corp., Senior Unsecured Medium-Term Notes, Ser. J, 6.90%, due 12/15/17 Department Stores (0.1%) JC Penney Co., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 Diversified Financial Services (2.1%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. D, 5.13%, due 8/25/14 ØØ American Honda Finance Corp., Senior Notes, 1.85%, due 9/19/14 ñ ERAC USA Finance LLC, Senior Notes, 4.50%, due 8/16/21 ñØØ General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 ØØ General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 4.65%, due 10/17/21 Merrill Lynch & Co., Inc., Subordinated Notes, 6.05%, due 5/16/16 See Notes to Schedule of Investments 66 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ PSALM Corp., Guaranteed Notes, 7.39%, due 12/2/24 $ Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 2.00%, due 9/15/16 Electric (0.4%) Comision Federal de Electricidad, Senior Unsecured Notes, 4.88%, due 5/26/21 ñØØ Dominion Resources, Inc., Senior Unsecured Notes, Ser. C, 4.90%, due 8/1/41 Electric - Generation (0.8%) Calpine Construction Finance Co. L.P., Senior Secured Notes, 8.00%, due 6/1/16 ñ Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñØØ 60 Mirant Mid-Atlantic Trust, Pass-Through Certificates, Ser. A, 8.63%, due 6/30/12 61 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ñ NRG Energy, Inc., Guaranteed Notes, 7.88%, due 5/15/21 ñ RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Electric - Integrated (0.7%) CMS Energy Corp., Senior Unsecured Notes, 2.75%, due 5/15/14 ØØ Dolphin Subsidiary II, Inc., Senior Unsecured Notes, 6.50%, due 10/15/16 ñ Dolphin Subsidiary II, Inc., Senior Unsecured Notes, 7.25%, due 10/15/21 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 5.00%, due 5/1/18 ñ Electronics (0.2%) Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñØØ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñØØ Energy - Exploration & Production (1.5%) 50 Chesapeake Energy Corp., Guaranteed Notes, 7.63%, due 7/15/13 54 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 60 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 65 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 7.25%, due 6/15/19 Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 Newfield Exploration Co., Senior Subordinated Notes, 6.63%, due 4/15/16 Nexen, Inc., Senior Unsecured Notes, 6.40%, due 5/15/37 ØØ Petrohawk Energy Corp., Guaranteed Notes, 7.25%, due 8/15/18 95 Petrohawk Energy Corp., Guaranteed Notes, 6.25%, due 6/1/19 Pioneer Natural Resources Co., Guaranteed Notes, 5.88%, due 7/15/16 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 See Notes to Schedule of Investments 67 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 $ ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 ñ Food (1.3%) Grupo Bimbo SAB de CV, Guaranteed Notes, 4.88%, due 6/30/20 ñØØ Kraft Foods, Inc., Senior Unsecured Notes, 6.50%, due 2/9/40 ØØ Sigma Alimentos S.A. de CV, Guaranteed Notes, 5.63%, due 4/14/18 ñØØ Food & Drug Retailers (0.6%) CVS Caremark Corp., Senior Unsecured Notes, 5.75%, due 5/15/41 ØØ Rite Aid Corp., Senior Secured Notes, 9.75%, due 6/12/16 SUPERVALU, Inc., Senior Unsecured Notes, 8.00%, due 5/1/16 Gaming (0.6%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ MGM Mirage, Inc., Senior Secured Notes, 11.13%, due 11/15/17 ØØ MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Wynn Las Vegas LLC, 1st Mortgage, 7.88%, due 11/1/17 Gas Distribution (0.8%) El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 90 El Paso Corp., Senior Unsecured Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Energy Corp., Senior Unsecured Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 ØØ Enterprise Products Operating LLC, Guaranteed Notes, 5.95%, due 2/1/41 ØØ Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 ØØ Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 ØØ Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Care (0.1%) HCP, Inc., Senior Unsecured Notes, 5.38%, due 2/1/21 Health Facilities (0.5%) 80 Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 76 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 HCA, Inc., Senior Secured Notes, 6.50%, due 2/15/20 95 Kindred Healthcare, Inc., Guaranteed Notes, 8.25%, due 6/1/19 84 ñ OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 See Notes to Schedule of Investments 68 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Tenet Healthcare Corp., Senior Secured Notes, 10.00%, due 5/1/18 $ Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Healthcare - Services (0.3%) Coventry Health Care, Inc., Senior Unsecured Notes, 5.45%, due 6/15/21 ØØ Hotels (0.3%) Host Hotels & Resorts L.P., Guaranteed Notes, 6.88%, due 11/1/14 Host Hotels & Resorts L.P., Guaranteed Notes, Ser. Q, 6.75%, due 6/1/16 Starwood Hotels & Resorts Worldwide, Inc., Senior Unsecured Notes, 6.75%, due 5/15/18 ØØ Wyndham Worldwide Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Industrial (0.3%) Husky Energy, Inc., Senior Unsecured Notes, 5.90%, due 6/15/14 ØØ Insurance (1.7%) Hartford Financial Services Group, Inc., Senior Unsecured Notes, 5.38%, due 3/15/17 ØØ Hartford Financial Services Group, Inc., Senior Unsecured Notes, 6.30%, due 3/15/18 ØØ Lincoln National Corp., Senior Unsecured Notes, 4.85%, due 6/24/21 ØØ Nationwide Financial Services, Inc., Senior Unsecured Notes, 5.38%, due 3/25/21 ñØØ PPL WEM Holdings PLC, Senior Unsecured Notes, 3.90%, due 5/1/16 ñØØ Prudential Financial, Inc., Senior Unsecured Medium-Term Notes, Ser. D, 3.88%, due 1/14/15 ØØ Investments & Misc. Financial Services (0.2%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 ØØ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (0.1%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 Machinery (0.2%) Case New Holland, Inc., Guaranteed Notes, 7.88%, due 12/1/17 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media (3.1%) DirecTV Holdings LLC, Guaranteed Notes, 5.00%, due 3/1/21 ØØ DirecTV Holdings LLC, Guaranteed Notes, 6.00%, due 8/15/40 ØØ NBC Universal Media LLC, Senior Unsecured Notes, 4.38%, due 4/1/21 NBC Universal Media LLC, Senior Unsecured Notes, 6.40%, due 4/30/40 News America, Inc., Guaranteed Notes, 4.50%, due 2/15/21 ØØ Time Warner Cable, Inc., Guaranteed Notes, 6.75%, due 7/1/18 ØØ See Notes to Schedule of Investments 69 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Time Warner Cable, Inc., Guaranteed Notes, 8.75%, due 2/14/19 $ ØØ Time Warner Cable, Inc., Guaranteed Notes, 5.50%, due 9/1/41 Time Warner, Inc., Guaranteed Notes, 6.10%, due 7/15/40 ØØ Time Warner, Inc., Guaranteed Notes, 5.38%, due 10/15/41 Media - Broadcast (0.3%) AMC Networks, Inc., Guaranteed Notes, 7.75%, due 7/15/21 ñ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media - Cable (1.3%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 60 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 62 CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 CCO Holdings LLC, Guaranteed Notes, 6.50%, due 4/30/21 Cequel Communications Holdings I LLC/Cequel Capital Corp., Senior Unsecured Notes, 8.63%, due 11/15/17 ñ Charter Communications LLC, Senior Secured Second Lien Notes, 8.00%, due 4/30/12 ñ CSC Holdings LLC, Senior Unsecured Notes, 8.50%, due 4/15/14 CSC Holdings LLC, Senior Secured Notes, 6.75%, due 11/15/21 Ø CSC Holdings, Inc., Senior Unsecured Notes, 8.50%, due 6/15/15 DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 DISH DBS Corp., Guaranteed Notes, 6.75%, due 6/1/21 UPC Holding BV, Senior Secured Notes, 9.88%, due 4/15/18 ñ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, Ser.1, 9.50%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, 8.38%, due 10/15/19 Virgin Media Secured Finance PLC, Senior Secured Notes, 6.50%, due 1/15/18 Media - Services (0.3%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 Lamar Media Corp., Guaranteed Notes, 9.75%, due 4/1/14 Lamar Media Corp., Guaranteed Notes, 6.63%, due 8/15/15 WM Finance Corp., Senior Secured Notes, 9.50%, due 6/15/16 25 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 26 ñ Medical Products (0.2%) Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.50%, due 9/15/18 ñ LVB Acquisition, Inc., Guaranteed Notes, 10.00%, due 10/15/17 LVB Acquisition, Inc., Guaranteed Notes, 10.38%, due 10/15/17 c Metals - Mining Excluding Steel (0.4%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 ØØ Arch Western Finance LLC, Senior Secured Notes, 6.75%, due 7/1/13 See Notes to Schedule of Investments 70 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 $ ñØØ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Miscellaneous Manufacturer (0.1%) Tyco Int'l Finance S.A., Guaranteed Notes, 3.75%, due 1/15/18 Office - Business Equipment (0.2%) Xerox Corp., Senior Unsecured Notes, 4.50%, due 5/15/21 Oil & Gas (0.6%) Anadarko Petroleum Corp., Senior Unsecured Notes, 5.95%, due 9/15/16 BP Capital Markets PLC, Guaranteed Notes, 3.56%, due 11/1/21 Pemex Project Funding Master Trust, Guaranteed Notes, 5.75%, due 3/1/18 Pemex Project Funding Master Trust, Guaranteed Notes, 6.63%, due 6/15/38 Packaging (0.6%) Ball Corp., Guaranteed Notes, 7.13%, due 9/1/16 ØØ Ball Corp., Guaranteed Notes, 6.63%, due 3/15/18 Berry Plastics Corp., Secured Floating Rate Notes, 4.22%, due 9/15/14 µ Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.13%, due 4/15/19 ñØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 ñØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ñØØ Pharmaceuticals (0.3%) Endo Pharmaceuticals Holdings, Inc., Guaranteed Notes, 7.00%, due 7/15/19 ñ Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.88%, due 12/1/18 ñ Printing & Publishing (0.3%) Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 ØØ R.R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, due 5/15/18 ØØ Real Estate Investment Trusts (0.3%) Health Care REIT, Inc., Senior Unsecured Notes, 5.25%, due 1/15/22 Simon Property Group L.P., Senior Unsecured Notes, 10.35%, due 4/1/19 See Notes to Schedule of Investments 71 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Software (0.2%) $ Fiserv, Inc., Guaranteed Notes, 3.13%, due 6/15/16 $ ØØ Software - Services (0.2%) Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 Specialty Retail (0.2%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 ØØ Toys "R" Us-Delaware, Inc., Senior Secured Notes, 7.38%, due 9/1/16 ñØØ Steel Producers - Products (0.8%) ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ØØ ArcelorMittal, Senior Unsecured Notes, 9.85%, due 6/1/19 ØØ ArcelorMittal, Senior Unsecured Notes, 5.25%, due 8/5/20 ØØ United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 ØØ Support - Services (0.3%) Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 Knowledge Learning Corp., Guaranteed Notes, 7.75%, due 2/1/15 ñ 90 NES Rentals Holdings, Inc., Secured Notes, 12.25%, due 4/15/15 77 ñ RSC Equipment Rental, Inc., Senior Secured Notes, 10.00%, due 7/15/17 ñ United Rentals N.A., Inc., Guaranteed Notes, 10.88%, due 6/15/16 West Corp., Guaranteed Notes, 8.63%, due 10/1/18 West Corp., Guaranteed Notes, 7.88%, due 1/15/19 Telecom - Integrated Services (0.9%) Citizens Communications Co., Senior Unsecured Notes, 6.25%, due 1/15/13 ØØ Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 ØØ Frontier Communications Corp., Senior Unsecured Notes, 7.88%, due 4/15/15 GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 ØØ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 cØØ Intelsat Jackson Holdings Ltd., Guaranteed Notes, 8.50%, due 11/1/19 ØØ PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 ØØ Qwest Capital Funding, Inc., Guaranteed Notes, 6.88%, due 7/15/28 U.S. West Communications Group, Senior Unsecured Notes, 6.88%, due 9/15/33 Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 ØØ Windstream Corp., Guaranteed Notes, 7.75%, due 10/15/20 ØØ Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ØØ Telecom - Wireless (0.4%) CC Holdings GS V LLC/Crown Castle GS III Corp., Senior Secured Notes, 7.75%, due 5/1/17 ñØØ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 ØØ See Notes to Schedule of Investments 72 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Sprint Capital Corp., Guaranteed Notes, 6.90%, due 5/1/19 $ Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 ØØ Telecommunications (3.5%) America Movil SAB de CV, Guaranteed Notes, 5.75%, due 1/15/15 ØØ America Movil SAB de CV, Guaranteed Notes, 2.38%, due 9/8/16 America Movil SAB de CV, Guaranteed Notes, 5.00%, due 3/30/20 ØØ AT&T, Inc., Senior Unsecured Notes, 4.45%, due 5/15/21 ØØ AT&T, Inc., Senior Unsecured Notes, 3.88%, due 8/15/21 AT&T, Inc., Senior Unsecured Notes, 6.55%, due 2/15/39 ØØ Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 ØØ Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 Telecom Italia Capital S.A., Guaranteed Notes, 4.95%, due 9/30/14 Telefonica Emisiones SAU, Guaranteed Notes, 3.99%, due 2/16/16 ØØ Telefonica Emisiones SAU, Guaranteed Notes, 5.46%, due 2/16/21 ØØ Verizon Communications, Inc., Senior Unsecured Notes, 3.50%, due 11/1/21 Ø Verizon Communications, Inc., Senior Unsecured Notes, 4.75%, due 11/1/41 Ø Transportation (0.2%) CSX Corp., Senior Unsecured Notes, 4.75%, due 5/30/42 Total Corporate Debt Securities (Cost $207,326) Asset-Backed Securities (3.3%) Accredited Mortgage Loan Trust, Ser. 2005-4, Class A2D, 0.58%, due 12/25/35 µ ACE Securities Corp., Ser. 2007-ASP2, Class A2D, 0.59%, due 6/25/37 µØØ Asset Backed Securities Corp. Home Equity, Ser. 2004-HE5, Class M2, 1.51%, due 8/25/34 µ Citigroup Mortgage Loan Trust, Inc., Ser. 2006-AMC1, Class A2B, 0.42%, due 9/25/36 µ Credit-Based Asset Servicing and Securitization, Ser. 2006-CB3, Class AV3, 0.43%, due 3/25/36 µ Fremont Home Loan Trust, Ser. 2004-2, Class M2, 1.88%, due 7/25/34 µ GE-WMC Mortgage Securities LLC, Ser. 2005-2, Class A2C, 0.51%, due 12/25/35 µ Morgan Stanley Home Equity Loan Trust, Ser. 2006-3, Class A3, 0.42%, due 4/25/36 µ Nationstar Home Equity Loan Trust, Ser. 2007-A, Class AV3, 0.41%, due 3/25/37 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.49%, due 1/25/36 µ Saxon Asset Securities Trust, Ser. 2004-2, Class MV1, 1.13%, due 8/25/35 µ Soundview Home Equity Loan Trust, Ser. 2006-3, Class A3, 0.42%, due 11/25/36 µØØ Structured Asset Investment Loan Trust, Ser. 2004-8, Class M1, 1.16%, due 9/25/34 µ Wells Fargo Home Equity Trust, Ser. 2006-3, Class A2, 0.41%, due 1/25/37 µ Total Asset-Backed Securities (Cost $20,190) Government Securities (2.4%) Quasi - Sovereign (0.5%) Banco Nacional de Desenvolvimento Economico e Social, Senior Unsecured Notes, 5.50%, due 7/12/20 Bank of China (Hong Kong) Ltd., Subordinated Notes, 5.55%, due 2/11/20 Codelco, Inc., Senior Notes, 4.75%, due 10/15/14 Codelco, Inc., Unsecured Notes, 6.15%, due 10/24/36 Empresa Nacional del Petroleo, Unsecured Notes, 5.25%, due 8/10/20 KazMunayGaz National Co., Guaranteed Medium-Term Notes, 8.38%, due 7/2/13 KazMunayGaz National Co., Senior Unsecured Global Medium-Term Notes, Ser. 2, 9.13%, due 7/2/18 See Notes to Schedule of Investments 73 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ KazMunayGaz National Co., Senior Unsecured Notes, 6.38%, due 4/9/21 $ Nak Naftogaz Ukraine, Gov't Guaranteed Notes, 9.50%, due 9/30/14 Petroleos de Venezuela SA, Guaranteed Notes, 5.25%, due 4/12/17 Petroleos de Venezuela SA, Guaranteed Notes, 5.38%, due 4/12/27 74 Petroliam Nasional Bhd, Unsubordinated Notes, 7.63%, due 10/15/26 Petronas Capital Ltd., Guaranteed Notes, 5.25%, due 8/12/19 Sovereign (1.9%) Arab Republic of Egypt, Senior Unsecured Notes, 6.88%, due 4/30/40 96 Dominican Republic, Senior Unsecured Notes, 7.50%, due 5/6/21 Federative Republic of Brazil, Senior Unsecured Notes, 7.88%, due 3/7/15 Federative Republic of Brazil, Senior Unsecured Notes, 5.63%, due 1/7/41 Gabonese Republic, Bonds, 8.20%, due 12/12/17 Lebanese Republic, Senior Unsecured Notes, 9.13%, due 3/12/13 Lebanese Republic, Unsubordinated Global Medium-Term Notes, 6.38%, due 3/9/20 Majapahit Holding BV, Guaranteed Notes, 7.25%, due 6/28/17 Majapahit Holding BV, Guaranteed Notes, 7.88%, due 6/29/37 Republic of Argentina, Senior Unsecured Notes, 8.75%, due 6/2/17 Republic of Argentina, Senior Unsecured Notes, 8.28%, due 12/31/33 80 Republic of Bulgaria, Unsubordinated Notes, 8.25%, due 1/15/15 91 Republic of Colombia, Senior Unsecured Notes, 8.25%, due 12/22/14 Republic of Colombia, Senior Unsecured Notes, 8.13%, due 5/21/24 Republic of Colombia, Senior Unsecured Notes, 6.13%, due 1/18/41 Republic of Croatia, Senior Unsecured Notes, 6.75%, due 11/5/19 Republic of El Salvador, Senior Unsecured Notes, 7.65%, due 6/15/35 50 Republic of Hungary, Senior Unsecured Notes, 4.75%, due 2/3/15 49 Republic of Hungary, Senior Unsecured Notes, 6.25%, due 1/29/20 97 Republic of Hungary, Senior Unsecured Notes, 7.63%, due 3/29/41 Republic of Indonesia, Senior Unsecured Bonds, 6.75%, due 3/10/14 Republic of Lithuania, Senior Unsecured Notes, 7.38%, due 2/11/20 Republic of Panama, Senior Unsecured Notes, 5.20%, due 1/30/20 Republic of Panama, Senior Unsecured Notes, 7.13%, due 1/29/26 Republic of Panama, Senior Unsecured Notes, 6.70%, due 1/26/36 Republic of Peru, Senior Unsecured Notes, 8.38%, due 5/3/16 Republic of Peru, Senior Unsecured Notes, 7.35%, due 7/21/25 Republic of Peru, Senior Unsecured Notes, 8.75%, due 11/21/33 Republic of Philippines, Senior Unsecured Notes, 8.38%, due 6/17/19 Republic of Philippines, Senior Unsecured Notes, 6.38%, due 10/23/34 Republic of Poland, Senior Unsecured Notes, 5.00%, due 10/19/15 Republic of Poland, Senior Unsecured Notes, 5.13%, due 4/21/21 Republic of South Africa, Senior Unsecured Notes, 6.50%, due 6/2/14 Republic of South Africa, Senior Unsecured Notes, 5.50%, due 3/9/20 Republic of South Africa, Senior Unsecured Notes, 6.25%, due 3/8/41 Republic of Sri Lanka, Senior Unsecured Notes, 6.25%, due 10/4/20 Republic of Turkey, Senior Unsecured Notes, 9.50%, due 1/15/14 Republic of Turkey, Senior Unsecured Notes, 7.00%, due 6/5/20 Republic of Turkey, Senior Unsecured Notes, 7.25%, due 3/5/38 Republic of Uruguay, Senior Unsecured Notes, 6.88%, due 9/28/25 Republic of Venezuela, Senior Unsecured Notes, 8.50%, due 10/8/14 93 Republic of Venezuela, Senior Unsecured Notes, 9.38%, due 1/13/34 RSHB Capital SA, Senior Secured Notes, 6.30%, due 5/15/17 Russian Agricultural Bank OJSC Via RSHB Capital SA, Secured Notes, 7.13%, due 1/14/14 Russian Federation Bond, Notes, 5.00%, due 4/29/20 4 Russian Federation Bond, Senior Unsecured Notes, 7.50%, due 3/31/30 5 Russian Federation Bond, Senior Unsecured Notes, 7.50%, due 3/31/30 Socialist Republic of Vietnam, Bonds, 6.75%, due 1/29/20 See Notes to Schedule of Investments 74 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Ukraine Government Bond, Senior Unsecured Notes, 6.58%, due 11/21/16 $ United Mexican States, Senior Unsecured Notes, 5.88%, due 2/17/14 Total Government Securities (Cost $13,179) NUMBER OF SHARES Short-Term Investments (9.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $49,716) Total Investments (112.9%) (Cost $606,592) ## Liabilities, less cash, receivables and other assets [(12.9%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 75 Notes to Schedule of Investments † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by each of Neuberger Berman Core Bond Fund ("Core Bond"), Neuberger Berman Floating Rate Income Fund ("Floating Rate Income"), Neuberger Berman High Income Bond Fund ("High Income"), Neuberger Berman Municipal Intermediate Bond Fund ("Municipal Intermediate Bond"), Neuberger Berman Short Duration Bond Fund ("Short Duration"), and Neuberger Berman Strategic Income Fund ("Strategic Income") (each individually a "Fund," and collectively, the "Funds") are carried at the value that Neuberger Berman Management LLC ("Management") believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds' investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including a Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds' investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available ("Other Market Information"). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage-backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Municipal Debt Securities. Inputs used to value municipal debt securities include current trades, bid-wanted lists (which informs the market that a holder is interested in selling a position and that offers will be considered), offerings, general information on market movement, direction, trends, and specific data on specialty issues. See Notes to Financial Statements 76 Notes to Schedule of Investments (cont'd) Emerging Markets Debt, Sovereign Debt and Quasi-Sovereign Debt. Inputs used to value emerging markets debt, sovereign debt and quasi-sovereign debt generally include dealer quotes, bond market activity, discounted cash flow models, and other relevant information such as credit spreads, benchmark curves and Other Market Information. Inputs used by independent pricing services to value bank loan securities include multiple broker quotes (generally Level 2 inputs). Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Government Money Market Fund Institutional Class and State Street Institutional Liquid Reserves Fund Institutional Class are valued using the respective fund's daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Income Funds' Board of Trustees (the "Board") has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds' investments as of October 31, 2011: Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Core Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government $— $— Mortgage-Backed Securities^ — — Corporate Debt Securities Aerospace & Defense — — Agriculture — — Airlines — — Banking — — Computers — — Diversified Financial Services — — Electric — — See Notes to Financial Statements 77 Notes to Schedule of Investments (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Energy—Exploration & Production $— $— Food — — Food & Drug Retailers — — Gas Distribution — — Healthcare—Services — — Industrial — — Insurance — — Media — — Office—Business Equipment — — Oil & Gas — — Real Estate Investment Trust — — Steel Producers—Products — — Telecommunications — — Transportation — — Total Corporate Debt Securities — Asset-Backed Securities — 0 Short-Term Investments — — Total Investments — Floating Rate Income Investments: Bank Loan Obligations Aerospace & Defense — Air Transport — — All Telecom — Automotive — Building & Development — Business Equipment & Services — — Cable & Satellite Television — — Chemicals — — Chemicals & Plastics — — Containers & Glass Products — Corporation Manufacturing — — Electronics—Electrical — Equipment Leasing — — Farming—Agriculture — — Finance — — Financial Intermediaries — Food & Drug Retailers — — Food Products — — See Notes to Financial Statements 78 Notes to Schedule of Investments (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Food Service $— $— Health Care — — Home Furnishings — — Industrial Equipment — — Insurance — — Leisure Goods—Activities—Movies — Lodging & Casinos — — Nonferrous Metals—Minerals — — Oil & Gas — — Publishing — Radio & Television — — Retailers (except food & drug) — — Surface Transport — — Utilities — — Total Bank Loan Obligations — Corporate Debt Securities^ — — Short-Term Investments — — Total Investments — High Income Investments: Bank Loan Obligations All Telecom — — Health Care — — Lodging & Casinos — — Radio & Television — — Total Bank Loan Obligations — — Corporate Debt Securities Aerospace & Defense — — Airlines — Auto Loans — — Auto Parts & Equipment — — Automakers — — Banking — — Beverages — — Building & Construction — — Building Materials — — Chemicals — — Computer Hardware — — Consumer—Commercial Lease Financing — — See Notes to Financial Statements 79 Notes to Schedule of Investments (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Department Stores $— $— Diversified Capital Goods — — Electric—Generation — — Electric—Integrated — — Electronics — — Energy—Exploration & Production — — Food & Drug Retailers — — Food—Wholesale — — Gaming — — Gas Distribution — — Health Facilities — — Health Services — — Hotels — — Investments & Misc. Financial Services — — Leisure — — Lodging — — Machinery — — Media—Broadcast — — Media—Cable — — Media—Services — — Medical Products — — Metals—Mining Excluding Steel — — Packaging — — Pharmaceuticals — — Printing & Publishing — — Software—Services — — Specialty Retail — — Steel Producers — — Steel Producers—Products — — Support—Services — — Telecom—Integrated Services — — Telecom—Wireless — — Telecommunications — — Total Corporate Debt Securities — Short-Term Investments — — Total Investments — See Notes to Financial Statements 80 Notes to Schedule of Investments (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Municipal Intermediate Bond Investments: Municipal Debt Securities^ $— $— Total Investments — — Short Duration Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government — — U.S. Government Agency Securities — — Mortgage-Backed Securities^ — — Corporate Debt Securities^ — — Asset-Backed Securities — 0 Short-Term Investments — — Total Investments — 0 Strategic Income Investments: Bank Loan Obligations Aerospace & Defense — — Air Transport — — All Telecom — Automotive — Building & Development — Business Equipment & Services — — Cable & Satellite Television — — Chemicals — — Chemicals & Plastics — — Containers & Glass Products — Corporation Manufacturing — — Electronics—Electrical — Equipment Leasing — — Farming—Agriculture — — Finance — — Financial Intermediaries — Food & Drug Retailers — — Food Products — — Food Service — — Health Care — — Home Furnishings — — Industrial Equipment — — See Notes to Financial Statements 81 Notes to Schedule of Investments (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Insurance $— $— Leisure Goods—Activities—Movies — Lodging & Casinos — — Nonferrous Metals—Minerals — — Oil & Gas — — Publishing — Radio & Television — — Retailers (except food & drug) — — Surface Transport — — Utilities — — Total Bank Loan Obligations — U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government — — Mortgage-Backed Securities^ — — Corporate Debt Securities Aerospace & Defense — — Agriculture — — Airlines — Auto Loans — — Automakers — — Banking — — Beverages — — Building & Construction — — Building Materials — — Chemicals — — Computer Hardware — — Computers — — Consumer—Commercial Lease Financing — — Department Stores — — Diversified Financial Services — — Electric — — Electric—Generation — 61 Electric—Integrated — — Electronics — — Energy—Exploration & Production — — Food — — Food & Drug Retailers — — Gaming — — Gas Distribution — — See Notes to Financial Statements 82 Notes to Schedule of Investments (cont'd) Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total Health Care $— $— Health Facilities — — Healthcare—Services — — Hotels — — Industrial — — Insurance — — Investments & Misc. Financial Services — — Leisure — — Machinery — — Media — — Media—Broadcast — — Media—Cable — — Media—Services — — Medical Products — — Metals—Mining Excluding Steel — — Miscellaneous Manufacturer — — Office—Business Equipment — — Oil & Gas — — Packaging — — Pharmaceuticals — — Printing & Publishing — — Real Estate Investment Trusts — — Software — — Software—Services — — Specialty Retail — — Steel Producers—Products — — Support—Services — — Telecom—Integrated Services — — Telecom—Wireless — — Telecommunications — — Transportation — — Total Corporate Debt Securities — Asset-Backed Securities — — Government Securities^ — — Short-Term Investments — — Total Investments — ^The Schedule of Investments provides information on the industry or state categorization for the portfolio. See Notes to Financial Statements 83 Notes to Schedule of Investments (cont'd) §The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: (000's omitted) Beginning balance, as of 11/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 10/31/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 10/31/11 Investments in Securities: Core Bond Corporate Debt Securities Airlines $— $— $— Asset-Backed Securities 0 — 0 — Total — — — Floating Rate Income Bank Loan Obligations Aerospace & Defense — — 7 — — — 7 All Telecom — 6 42 — — — 42 Automotive — — 9 — — — 9 Building & Development 1 — — — Business Equipment & Services — 10 — Containers & Glass Products — 1 — — Electronics—Electrical — — 4 — 4 Financial Intermediaries 6 41 — 51 Home Furnishings — 9 — — — Leisure Goods—Activities—Movies — 2 — — Publishing — 52 — — See Notes to Financial Statements 84 Notes to Schedule of Investments (cont'd) (000's omitted) Beginning balance, as of 11/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 10/31/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 10/31/11 Corporate Debt Securities Air Transport/Airlines $— $— $— $— $— $— Electric—Generation — Total 77 79 High Income Corporate Debt Securities Airlines — — — Electric—Generation — Total — — — ) Short Duration Asset-Backed Securities — 1 — — — 0 — Total — 1 — — — 0 — Strategic Income Bank Loan Obligations Aerospace & Defense — — 3 — — — 3 All Telecom — 3 28 — — — 28 Automotive — — 3 — — — 3 Building &Development — Business Equipment & Services — 12 — Containers & Glass Products — Electronics—Electrical — 2 — — See Notes to Financial Statements 85 Notes to Schedule of Investments (cont'd) (000's omitted) Beginning balance, as of 11/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance, as of 10/31/11 Net change in unrealized appreciation/ (depreciation) from investments still held as of 10/31/11 Financial Intermediaries $5 $— Home Furnishings — 2 — — — Leisure Goods—Activities—Movies — 1 — — Publishing — 31 67 — — 66 Corporate Debt Securities Airlines — — — Electric—Generation — — — 61 Total 44 The Funds had no significant transfers between Levels 1 and 2 during the year ended October 31, 2011. As of October 31, 2011, one security in each of Floating Rate Income and Strategic Income transferred from Level 2 to Level 3 as a result of a decrease in the number of observable quotations that were readily available to the independent pricing service. Two securities in each of Floating Rate Income and Strategic Income transferred from Level 3 to Level 2 as a result of an increase in the number of observable quotations that were readily available to the independent pricing service. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Funds' derivatives as of October 31, 2011: (000's omitted) Level 1 Level 2 Level 3 Total Core Bond Futures Contracts $— $— Strategic Income Futures Contracts — — See Notes to Financial Statements 86 Notes to Schedule of Investments (cont'd) ##At October 31, 2011, selected fund information on a U.S. federal income tax basis was as follows: (000's omitted) Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Core Bond Floating Rate Income High Income Municipal Intermediate Bond Short Duration Strategic Income ñ Restricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be liquid. At October 31, 2011, these securities amounted to approximately $5,852,000 or 2.6% of net assets for Core Bond, approximately $11,229,000 or 5.3% of net assets for Floating Rate Income, approximately $589,578,000 or 26.6% of net assets for High Income, approximately $5,621,000 or 8.1% of net assets for Short Duration, and approximately $40,828,000 or 7.5% of net assets for Strategic Income. ß Security is guaranteed by the corporate or non-profit obligor. Ø All or a portion of this security was purchased on a when-issued basis. At October 31, 2011, these securities amounted to $48,914,000 for Core Bond, $10,825,000 for High Income and $85,684,000 for Strategic Income, respectively. * Security did not produce income during the last twelve months. ¢ All or a portion of this security was purchased on a delayed delivery basis. ^^ All or a portion of this security has not settled as of October 31, 2011 and thus does not have an interest rate in effect. Interest rates do not take effect until settlement. ØØ All or a portion of this security is segregated in connection with obligations for when-issued security purchase commitments and/or financial futures contracts and/or delayed delivery purchase commitments. µ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of October 31, 2011 and their final maturities. @ This debt is guaranteed under the Federal Deposit Insurance Corporation's ("FDIC") Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. At October 31, 2011, these securities amounted to approximately $2,605,000 or 3.7% of net assets for Short Duration. a Currently a zero coupon security; will convert to 6.45% on September 1, 2028. c Payment-in-kind security for which part of the income earned may be paid as additional principal. # Restricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be illiquid. See Notes to Financial Statements 87 Notes to Schedule of Investments (cont'd) At October 31, 2011, these securities amounted to approximately $0 or 0.0% of net assets for Core Bond and approximately $0 or 0.0% of net assets for Short Duration. (000's omitted) Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets as of Acquisition Date Value as of October 31, 2011 Fair Value Percentage of Net Assets as of October 31, 2011 Core Bond Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.82%, due 7/13/46 6/29/2006 0.9% $0 0.0% Short Duration Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.82%, due 7/13/46 9/14/2007 0 z A zero balance may reflect actual amounts rounding to less than $1,000. See Notes to Financial Statements 88 This page has been left blank intentionally Statements of Assets and Liabilities Neuberger Berman Income Funds (000's omitted except per share amounts) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND October 31, October 31, October 31, Assets Investments in securities, at value* (Note A)—see Schedule of Investments: Unaffiliated issuers Cash — Deposits with brokers for futures contracts (Note A) — — Dividends and interest receivable Receivable for securities sold Receivable for Fund shares sold Receivable from Management—net (Note B) — — — Prepaid expenses and other assets 11 16 72 Total Assets Liabilities Distributions payable 96 Payable for securities purchased Payable for Fund shares redeemed Payable to investment manager (Note B) 48 87 Payable to administrator—net (Note B) 21 22 Net depreciation on futures contracts (Note A) 73 — — Accrued expenses and other payables 83 90 Total Liabilities Net Assets at value Net Assets consist of: Paid-in capital Undistributed net investment income (loss) — — Distributions in excess of net investment income ) ) — Accumulated net realized gains (losses) on investments ) Net unrealized appreciation (depreciation) in value of investments ) Net Assets at value Net Assets Investor Class $— Trust Class — — — Institutional Class Class A Class C Class R3 — — Shares Outstanding ($.001 par value; unlimited shares authorized) Investor Class — Trust Class — — — Institutional Class Class A Class C Class R3 — — Net Asset Value, offering and redemption price per share Investor Class $— Trust Class — — — Institutional Class Class R3 — — Net Asset Value and redemption price per share Class A Offering Price per share Class A‡ Net Asset Value and offering price per share Class C^ *Cost of Investments: ‡On single retail sales of less than $50,000. On sales of $50,000 or more or in certain other circumstances described in the Fund's prospectus, offering price is reduced. ^Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. See Notes to Financial Statements 90 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND STRATEGIC INCOME FUND October 31, October 31, October 31, Assets Investments in securities, at value* (Note A)—see Schedule of Investments: Unaffiliated issuers Cash 5 — 77 Deposits with brokers for futures contracts (Note A) — — Dividends and interest receivable Receivable for securities sold — Receivable for Fund shares sold 7 Receivable from Management—net (Note B) — 5 — Prepaid expenses and other assets 8 8 26 Total Assets Liabilities Distributions payable 20 8 Payable for securities purchased — Payable for Fund shares redeemed 56 Payable to investment manager (Note B) 26 14 Payable to administrator—net (Note B) 6 — Net depreciation on futures contracts (Note A) — — Accrued expenses and other payables Total Liabilities Net Assets at value Net Assets consist of: Paid-in capital Undistributed net investment income (loss) — Distributions in excess of net investment income — — — Accumulated net realized gains (losses) on investments ) Net unrealized appreciation (depreciation) in value of investments ) Net Assets at value Net Assets Investor Class $— Trust Class — Institutional Class Class A Class C Class R3 — — — Shares Outstanding ($.001 par value; unlimited shares authorized) Investor Class — Trust Class — Institutional Class Class A 14 23 Class C 53 Class R3 — — — Net Asset Value, offering and redemption price per share Investor Class $— Trust Class — Institutional Class Class R3 — — — Net Asset Value and redemption price per share Class A Offering Price per share Class A‡ Net Asset Value and offering price per share Class C^ *Cost of Investments: 91 Statements of Operations Neuberger Berman Income Funds (000's omitted) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND For the Year Ended October 31, For the Year Ended October 31, For the Year Ended October 31, Investment Income: Income (Note A): Interest income—unaffiliated issuers Foreign taxes withheld — — ) Total income Expenses: Investment management fees (Note B) Administration fees (Note B) Administration fees (Note B): Investor Class 34 — Trust Class — — — Institutional Class Class A 51 42 Class C 6 10 77 Class R3 — — 4 Distribution fees (Note B): Investor Class 40 — — Trust Class — — — Class A 61 50 Class C 29 48 Class R3 — — 10 Shareholder servicing agent fees: Investor Class 21 — Trust Class — — — Institutional Class 14 13 45 Class A 5 5 93 Class C 1 2 18 Class R3 — — 1 Audit fees 25 29 52 Custodian fees (Note A) Insurance expense 11 5 52 Legal fees 94 Registration and filing fees 49 29 Reimbursement of expenses previously assumed by Management (Note B) — — 90 Shareholder reports 36 6 Trustees' fees and expenses 56 56 56 Miscellaneous 16 18 98 Total expenses See Notes to Financial Statements 92 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND STRATEGIC INCOME FUND For the Year Ended October 31, For the Year Ended October 31, For the Year Ended October 31, Investment Income: Income (Note A): Interest income—unaffiliated issuers Foreign taxes withheld — — — Total income Expenses: Investment management fees (Note B) Administration fees (Note B) 69 40 Administration fees (Note B): Investor Class 99 — Trust Class — 32 62 Institutional Class 4 9 Class A — 1 Class C — 1 Class R3 — — — Distribution fees (Note B): Investor Class — — — Trust Class — — 18 Class A — 1 Class C 2 4 Class R3 — — — Shareholder servicing agent fees: Investor Class 43 — Trust Class — 2 5 Institutional Class 2 1 19 Class A 1 1 95 Class C 1 — 31 Class R3 — — — Audit fees 48 49 52 Custodian fees (Note A) 99 82 Insurance expense 8 4 20 Legal fees Registration and filing fees 52 64 70 Reimbursement of expenses previously assumed by Management (Note B) — — — Shareholder reports 19 26 73 Trustees' fees and expenses 56 56 56 Miscellaneous 12 13 63 Total expenses 93 Statements of Operations (cont'd) Neuberger Berman Income Funds (cont'd) (000's omitted) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND For the Year Ended October 31, For the Year Ended October 31, For the Year Ended October 31, Expenses reimbursed by Management (Note B) ) ) (1 ) Management and administration fees waived (Note B) ) — — Expenses reduced by custodian fee expense offset arrangement (Note A) — — (1 ) Total net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) on Investments (Note A) Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers ) Financial futures contracts ) — — Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities ) ) ) Financial futures contracts 16 — — Net gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations See Notes to Financial Statements 94 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND STRATEGIC INCOME FUND For the Year Ended October 31, For the Year Ended October 31, For the Year Ended October 31, Expenses reimbursed by Management (Note B) Management and administration fees waived (Note B) — — — Expenses reduced by custodian fee expense offset arrangement (Note A) — — (1 ) Total net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) on Investments (Note A) Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers ) Financial futures contracts — ) Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities ) ) ) Financial futures contracts — — ) Net gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations 95 Statements of Changes in Net Assets Neuberger Berman Income Funds (000's omitted) CORE BOND FUND FLOATING RATE INCOME FUND HIGH INCOME BOND FUND Year Ended October 31, Year Ended October 31, Year Ended October 31, Period from December 29, 2009 (Commencement of Operations) to October 31, Year Ended October 31, Year Ended October 31, Increase (Decrease) in Net Assets: From Operations (Note A): Net investment income (loss) Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From (Note A): Net investment income: Investor Class ) ) — — ) ) Trust Class — Institutional Class ) Class A ) Class C ) Class R3 — ) ) Net realized gain on investments: Investor Class ) ) — — ) — Trust Class — Institutional Class ) ) ) — ) — Class A ) ) ) — ) — Class C ) (6 ) (2 ) — ) — Class R3 — (6 ) — Total distributions to shareholders ) From Fund Share Transactions (Note D): Proceeds from shares sold: Investor Class — — Trust Class — Institutional Class Class A Class C Class R3 — Proceeds from reinvestment of dividends and distributions: Investor Class — — Trust Class — Institutional Class Class A Class C 35 12 15 Class R3 — 54 10 Payments for shares redeemed: Investor Class ) ) — — ) ) Trust Class — Institutional Class ) Class A ) Class C ) Class R3 — ) ) Net increase (decrease) from Fund share transactions Net Increase (Decrease) in Net Assets Net Assets: Beginning of year — End of year Undistributed net investment income (loss) at end of year $— $— $— $— Distributions in excess of net investment income at end of year ) $— $— See Notes to Financial Statements 96 MUNICIPAL INTERMEDIATE BOND FUND SHORT DURATION BOND FUND Year Ended October 31, Year Ended October 31, Year Ended October 31, Year Ended October 31, Increase (Decrease) in Net Assets: From Operations (Note A): Net investment income (loss) Net realized gain (loss) on investments ) ) Change in net unrealized appreciation (depreciation) of investments ) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From (Note A): Net investment income: Investor Class ) Trust Class — — ) ) Institutional Class ) (1 ) ) (0 ) Class A (5 ) (1 ) ) (1 ) Class C (3 ) (0 ) (8 ) (0 ) Class R3 — Net realized gain on investments: Investor Class ) — — — Trust Class — Institutional Class (1 ) — — — Class A (1 ) — — — Class C (0 ) — — — Class R3 — Total distributions to shareholders ) From Fund Share Transactions (Note D): Proceeds from shares sold: Investor Class Trust Class — — Institutional Class 64 30 Class A 50 Class C 64 30 Class R3 — Proceeds from reinvestment of dividends and distributions: Investor Class Trust Class — — Institutional Class 85 — — Class A 4 — 3 — Class C 2 — 5 1 Class R3 — Payments for shares redeemed: Investor Class ) Trust Class — — ) ) Institutional Class ) — ) — Class A ) — ) — Class C (1 ) — ) — Class R3 — Net increase (decrease) from Fund share transactions Net Increase (Decrease) in Net Assets Net Assets: Beginning of year End of year Undistributed net investment income (loss) at end of year $— $— Distributions in excess of net investment income at end of year $— $— $— $— 97 Statements of Changes in Net Assets (cont'd) Neuberger Berman Income Funds (cont'd) (000's omitted) STRATEGIC INCOME FUND Year Ended October 31, Year Ended October 31, Increase (Decrease) in Net Assets: From Operations (Note A): Net investment income (loss) Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From (Note A): Net investment income: Investor Class — — Trust Class ) ) Institutional Class ) ) Class A ) ) Class C ) ) Class R3 — — Net realized gain on investments: Investor Class — — Trust Class ) ) Institutional Class ) ) Class A ) ) Class C ) ) Class R3 — — Total distributions to shareholders ) ) From Fund Share Transactions (Note D): Proceeds from shares sold: Investor Class — — Trust Class Institutional Class Class A Class C Class R3 — — Proceeds from reinvestment of dividends and distributions: Investor Class — — Trust Class Institutional Class Class A Class C Class R3 — — Payments for shares redeemed: Investor Class — — Trust Class ) ) Institutional Class ) ) Class A ) ) Class C ) ) Class R3 — — Net increase (decrease) from Fund share transactions Net Increase (Decrease) in Net Assets Net Assets: Beginning of year End of year Undistributed net investment income (loss) at end of year Distributions in excess of net investment income at end of year $— $— See Notes to Financial Statements 98 Notes to Financial Statements Income Funds Note A—Summary of Significant Accounting Policies: 1 General: The Funds are separate operating series of Neuberger Berman Income Funds, (the "Trust"), a Delaware statutory trust organized pursuant to an Amended and Restated Trust Instrument dated June 24, 2009. The Trust is registered as a diversified, open-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act"), and its shares are registered under the Securities Act of 1933, as amended (the "1933 Act"). Four Funds offer Investor Class shares, two offer Trust Class shares, six offer Institutional Class shares, six offer Class A shares, six offer Class C shares and one offers Class R3 shares. The Board may establish additional series or classes of shares without the approval of shareholders. The assets of each Fund belong only to that Fund, and the liabilities of each Fund are borne solely by that Fund and no other. The preparation of financial statements in accordance with U.S. generally accepted accounting principles ("GAAP") requires Management to make estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. 2 Portfolio valuation: Investment securities are valued as indicated in the notes following the Funds' Schedule of Investments. 3 Foreign currency translation: Core Bond, Floating Rate Income, High Income, Short Duration and Strategic Income may invest in foreign securities denominated in foreign currencies. The accounting records of the Funds are maintained in U.S. dollars. Foreign currency amounts are translated into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time, to determine the value of investments, other assets and liabilities. Purchase and sale prices of securities, and income and expenses, are translated into U.S. dollars at the prevailing rate of exchange on the respective dates of such transactions. Net unrealized foreign currency gain (loss), if any, arises from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in exchange rates and is stated separately in the Statements of Operations. 4 Securities transactions and investment income: Securities transactions are recorded on trade date for financial reporting purposes. Dividend income is recorded on the ex-dividend date or, for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Non-cash dividends included in dividend income, if any, are recorded at the fair market value of the securities received. Interest income, including accretion of discount (adjusted for original issue discount, where applicable) and amortization of premium, where applicable, is recorded on the accrual basis. Realized gains and losses from securities transactions (for each Fund) and foreign currency transactions (for Core Bond, Floating Rate Income, High Income, Short Duration and Strategic Income), if any, are recorded on the basis of identified cost and stated separately in the Statements of Operations. Included in net realized gain (loss) on investments are proceeds from the settlements of class action litigation in which Core Bond and Strategic Income participated as class members. The amounts of such proceeds for the year ended October 31, 2011 were $7,359 and $2,669 for Core Bond and Strategic Income, respectively. 5 Income tax information: Each Fund is treated as a separate entity for U.S. federal income tax purposes. It is the policy of each Fund to continue to qualify as a regulated investment company by complying with the requirements of the U.S. Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its earnings to its shareholders. To the extent a Fund distributes substantially all of its earnings to shareholders, no federal income or excise tax provision is required. The Funds have adopted the provisions of ASC 740 "Income Taxes" ("ASC 740"). ASC 740 sets forth a minimum threshold for financial statement recognition of a tax position taken, or expected to be taken, in a tax return. The Funds recognize interest and penalties, if any, related to unrecognized tax positions as an income tax expense in the Statements of Operations. The Funds are subject to examination by U.S. federal and state tax authorities for returns 99 filed for the prior three fiscal years 2008 - 2010. As of October 31, 2011, the Funds did not have any unrecognized tax positions. Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. These differences are primarily due to differing treatments of income and gains on various investment securities held by each Fund, timing differences and differing characterization of distributions made by each Fund as a whole. The Funds may also utilize earnings and profits distributed to shareholders on redemption of their shares as a part of the dividends paid deduction for income tax purposes. As determined on October 31, 2011, permanent differences resulting primarily from different book and tax accounting for amortization of bond premium, paydown gains and losses and distribution redesignations were reclassified at fiscal year-end. These reclassifications had no effect on net income, net asset value ("NAV") or NAV per share of each Fund. For tax purposes, short-term gains are considered ordinary income. The tax character of distributions paid during the years ended October 31, 2011 and October 31, 2010 was as follows: Distributions Paid From: Taxable Income Tax-Exempt Income Long-Term Capital Gain Return of Capital Total Core Bond $— $— $— $— $— Floating Rate Income — High Income — Municipal Intermediate Bond — — — Short Duration — Strategic Income — Period from December 29, 2009 (Commencement of Operations) to October 31, 2010. As of October 31, 2011, the components of distributable earnings (accumulated losses) on a U.S. federal income tax basis were as follows: Undistributed Ordinary Income Undistributed Tax-Exempt Income Undistributed Long-Term Gain Unrealized Appreciation (Depreciation) Loss Carryforwards and Deferrals Total Core Bond $— $— Floating Rate Income — — ) ) ) High Income — — Municipal Intermediate Bond — Short Duration — — ) ) ) Strategic Income — — The differences between book basis and tax basis distributable earnings are attributable primarily to timing differences of distribution payments, delayed settlement compensation on bank loans, timing differences of wash sales, mark to market on certain futures contract transactions, organization expenses, capital loss carryforwards and amortization of bond premium. To the extent each Fund's net realized capital gains, if any, can be offset by capital loss carryforwards, it is the policy of each Fund not to distribute such gains. As determined on October 31, 2011, the following Funds had unused capital loss carryforwards available for federal income tax purposes to offset net realized capital gains, if any, as follows: Expiring in: Floating Rate Income $— $— $— $— $— $— $— Short Duration — On December 22, 2010, the Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Act") was enacted. The Act modernizes several of the federal income and excise tax provisions related to RICs, and, with certain exceptions, is effective for taxable years beginning after December 22, 2010. Among the changes made are changes to the capital loss carryforward rules allowing for RICs to carry forward capital losses indefinitely and to retain the character of capital loss carryforwards as short-term or long-term. Rules in effect previously limited the carryforward period to eight years and all carryforwards were considered short-term in character. Capital loss carryforwards generated in taxable years beginning after the effective date of the Act must be fully used before capital loss carryforwards generated in taxable years prior to the effective date of the Act; therefore, under certain circumstances, capital loss carryforwards available as of the report date, if any, may expire unused. 6 Distributions to shareholders: Each Fund earns income, net of expenses, daily on its investments. Ordinarily, distributions from net investment income are declared on each business day and paid monthly, and distributions from net realized capital gains, if any, are generally distributed once a year (usually in December). Distributions to shareholders are recorded on the ex-date. 7 Expense allocation: Certain expenses are applicable to multiple funds. Expenses directly attributable to a Fund are charged to that Fund. Expenses of the Trust that are not directly attributable to a particular series of the Trust (e.g., a Fund) are allocated among the series of the Trust, on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the series can otherwise be made fairly. Expenses borne by the complex of related investment companies, which includes open-end and closed-end investment companies for which Management serves as investment manager, that are not directly attributable to a particular investment company in the complex (e.g., the Trust) or series thereof are allocated among the investment companies in the complex or series thereof, on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the investment companies in the complex or series thereof can otherwise be made fairly. Each Fund's expenses (other than those specific to each class) are allocated proportionally each day among the classes based upon the relative net assets of each class. 8 Dollar rolls: Core Bond, Floating Rate Income, High Income, Short Duration and Strategic Income may enter into dollar roll transactions with respect to mortgage-backed securities. In a dollar roll transaction, a Fund sells securities for delivery in the current month and simultaneously agrees to repurchase substantially similar (i.e., same type and coupon) securities on a specified future date from the same party. During the period before this repurchase, a Fund forgoes principal and interest payments on the securities. A Fund is compensated by the difference between the current sales price and the forward price for the future purchase (often referred to as the "drop"), as well as by the interest earned on the cash proceeds of the initial sale. Dollar rolls may increase fluctuations in a Fund's NAV and may be viewed as a form of leverage. There is a risk that the counterparty will be unable or unwilling to complete the transaction as scheduled, which may result in losses to a Fund. 9
